                   Case 19-10165-BLS           Doc 9        Filed 01/30/19     Page 1 of 78




                        IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE
---------------------------------------------------------------x
                                                               :
In re:                                                         : Chapter 11
                                                               :
CONSOLIDATED INFRASTRUCTURE GROUP,                             : Case No. 19-_____ (___)
INC.,1                                                         :
                                                               :
                           Debtor                              :
---------------------------------------------------------------x

     MOTION OF THE DEBTOR FOR ENTRY OF INTERIM AND FINAL ORDERS
      AUTHORIZING THE DEBTOR TO OBTAIN POSTPETITION SECURED
              FINANCING, MODIFYING THE AUTOMATIC STAY
                    AND GRANTING RELATED RELIEF

         Consolidated Infrastructure Group, Inc. (the “Debtor”), by and through its proposed

counsel, Richards, Layton & Finger, P.A., hereby submits this motion (the “Motion”), pursuant

to sections 105(a), 362, and 364(c)(2) of title 11 of the United States Code (the “Bankruptcy

Code”), Rules 2002, 4001, 6003, and 6004 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”), and Rules 4001-2 and 9013-1 of the Local Rules of Bankruptcy Practice

and Procedure of the United States Bankruptcy Court for the District of Delaware (the “Local

Rules”), for entry of an interim order, substantially in the form attached hereto as Exhibit A (the

“Interim Order”), and a final order (the “Final Order,” and with the Interim Order, the “DIP

Orders”) authorizing the Debtor, as borrower, to obtain secured postpetition financing (the “DIP

Financing” or the “DIP Facility”) pursuant to the Consolidated Infrastructure Group, Inc. $3

Million Senior Secured Debtor-in-Possession Term Loan Facility Summary of Terms and

Conditions (the “DIP Term Sheet,” and with the DIP Orders, the “DIP Facility Documents”)

attached hereto as Exhibit B. In support of the Motion, the Debtor relies upon and incorporates


1
        The last four digits of the Debtor’s federal tax identification number are (6870). The mailing address for
the Debtor is 11620 Arbor Street, Omaha, Nebraska 68144.
                                                        1
RLF1 20729415v.1
                   Case 19-10165-BLS      Doc 9       Filed 01/30/19   Page 2 of 78



by reference the Declaration of Michael G. Johnson in Support of First Day Pleadings (the

“First Day Declaration”) filed with the Court concurrently with this Motion. In further support

of the Motion, the Debtor respectfully represents as follows:

                                          JURISDICTION

    1. This Court has jurisdiction over this chapter 11 case, the Debtor, property of the Debtor’s

estate, and this Motion pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order

of Reference from the United States District Court for the District of Delaware dated as of

February 29, 2012. This is a core proceeding under 28 U.S.C. § 157(b).

    2. Venue in this Court is proper in this district under 28 U.S.C. §§ 1408 and 1409.

    3. Pursuant to Rule 9013-1(f) of the Local Rules, the Debtor consents to the entry of a final

order with respect to this Motion if it is determined that the Court, absent consent of the parties,

cannot enter final orders or judgments consistent with Article III of the United States

Constitution.

    4. The statutory and legal bases for the relief requested in this Motion are sections 105(a),

362, and 364(c)(2) of the Bankruptcy Code; Rules 2002, 4001, 6003, and 6004 of the

Bankruptcy Rules and Rules 4001-2 and 9013-1 of the Local Rules.

                                          BACKGROUND

    5. On the date hereof (the “Petition Date”), the Debtor filed a voluntary petition with this

Court for relief under chapter 11 of the Bankruptcy Code. The Debtor continues to operate its

business and manage its properties as a debtor in possession pursuant to sections 1107(a) and

1108 of the Bankruptcy Code. No trustee, examiner, or statutory committee of creditors has

been appointed in this chapter 11 case.




                                                  2
RLF1 20729415v.1
                   Case 19-10165-BLS     Doc 9       Filed 01/30/19   Page 3 of 78



    6. Established in 2016 and headquartered in Omaha, Nebraska, the Debtor provides

underground utility and damage prevention services to support companies that conduct

underground construction and maintenance. By providing detailed information on what lies

beneath the surface, the Debtor is able to help protect communities from harms that could

otherwise occur when parties, such as utility or other companies, dig underground.

    7. Specifically, the Debtor provides accurate, on-time damage prevention services to ensure

its customers’ valuable underground assets are protected. These “811” locating services are

tailored to the needs of each customer, and include handling emergency and real time notice

locate requests, damage investigations (including testimonial support), extended locates, projects

(including extraordinary projects), site surveillance, and route patrol and monitoring.

    8. Most of the Debtor’s assets are unencumbered and most of its obligations are unsecured,

with two exceptions related to letters of credit. First, the Debtor is party to a lease (the “ARI

Lease”) with Automotive Rentals, Inc. and ARI Fleet, LT (collectively, “ARI”), through which

the Debtor leases all of its vehicles used in the field. Pursuant to the terms of the ARI Lease, the

Debtor is required to maintain a letter of credit in an initial amount of $1.8 million (the “ARI

LC”). As of the Petition Date, CIG holds approximately $1.23 million in a restricted account to

cover the ARI LC. Second, Wells Fargo Bank, National Association (“Wells Fargo”) holds

restricted cash in the amount of $75,000 as collateral for the Debtor’s credit limit under its

corporate credit card program. The Debtor was in the process of terminating its corporate credit

card program prior to the Petition Date. The amounts funding the ARI LC and the restricted cash

in connection with the corporate credit card program are held in the same restricted cash account

at Wells Fargo.




                                                 3
RLF1 20729415v.1
                   Case 19-10165-BLS      Doc 9        Filed 01/30/19   Page 4 of 78



    9. In 2016, the Debtor received an initial equity infusion from its parent company, CIG

Holdings, LP (“CIG Holdings”) and has received a few small, unsecured and undocumented

advances from CIG Holdings since then.            As set forth in further detail in the First Day

Declaration, in October 2016, the Debtor became embroiled in costly and time-consuming

litigation, on which it has spent millions of dollars in litigation costs. As a result, the Debtor has

been forced to scale down its business operations significantly. Instead of shutting down the

Debtor’s business, which could have caused a public safety crisis for the areas covered by the the

customer contracts, the Debtor’s board of directors sought financing to fund the Debtor’s

operations. The DIP Lenders agreed to provide debtor in possession (“DIP”) financing on a

senior secured basis to facilitate the sale of the Debtor’s assets and thereafter pursue a plan of

liquidation.

                                     RELIEF REQUESTED

    10. By this Motion, the Debtor seeks entry of the DIP Orders authorizing the Debtor to

borrow funds under the DIP Facility in an aggregate principal amount of up to $3 million (the

“DIP Loans”), pursuant to the terms and conditions of the DIP Term Sheet, and, prior to a final

hearing for consideration of the Motion (the “Final Hearing”), borrow up to $1 million on an

interim basis; modifying the automatic stay to the extent necessary to grant Parallel49 Equity

(Fund V), Limited Partnership, a Delaware limited partnership, and Parallel49 Equity (Fund V)

BC, Limited Partnership, a British Columbia limited partnership as lenders (the “DIP Lenders”)

the security interests, liens, and secured claims set forth under the DIP Facility; and scheduling

the Final Hearing.




                                                   4
RLF1 20729415v.1
                   Case 19-10165-BLS          Doc 9         Filed 01/30/19      Page 5 of 78



                   SUMMARY OF PRINCIPAL TERMS OF THE DIP FACILITY

    11. Pursuant to Rule 4001 of the Bankruptcy Rules and Rule 4001-2 of the Local Rules, the

following is a concise summary of the proposed material terms of the DIP Facility and the DIP

Term Sheet.


Borrower                Consolidated Infrastructure Group, Inc.


DIP Administrative      Parallel49 Equity U.S. Management (Fund V), Inc., in its capacity as administrative agent
Agent:                  and collateral agent (in such capacity, the “DIP Agent”) under the DIP Facility.


DIP Lenders             Parallel49 Equity (Fund V), Limited Partnership, a Delaware limited partnership; and
                        Parallel49 Equity (Fund V) BC, Limited Partnership, a British Columbia limited
Bankruptcy Rule         partnership.
4001(c)(1)(B)


DIP Facility/           A senior secured non-amortizing U.S. dollar denominated term loan facility in an
Borrowing Limits        aggregate principal amount of up to $3 million consisting of new money commitments.
                        The loans made thereunder (the “DIP Loans”) may be drawn in multiple installments, with
Bankruptcy Rule         up to $1 million available upon entry of the Interim Order, and shall be subject to a budget
4001(c)(1)(B)           approved by the DIP Lenders.


Interest Rate           The outstanding DIP Loans and other obligations under the DIP Facility shall bear interest
                        at a fixed rate equivalent to LIBOR plus 9.00% per annum, which fixed rate shall be set as
Bankruptcy Rule         of the Closing Date.
4001(c)(1)(B)
                        Upon the occurrence of and continuation of an event of default, the DIP Loans will bear
                        an interest at an additional 1.00% per annum.


Fees                    N/A

Bankruptcy Rule
4001(c)(1)(B)


Budget                  An initial budget through the period ending April 29, 2019 shall be prepared by the Debtor
                        and approved by the DIP Lenders (once so approved, and subject to any update as may be
Bankruptcy Rule         approved by the DIP Lenders, as required in the DIP Facility Agreement, the “Approved
4001(c)(1)(B)           Budget”). The Approved Budget shall be updated by the Debtor from time to time. The
                        Debtor shall be required to comply with such Approved Budget in all material respects for
                        purposes of the DIP Facility, subject to (x) reasonable permitted variances approved by
                        the DIP Lenders (the “Permitted Variance”), (y) the Interim Order (or the Final Order as
                        applicable), and (z) the Carve-out.

                        The Debtor shall provide a budget variance report/reconciliation (the “Budget Variance

                                                        5
RLF1 20729415v.1
                   Case 19-10165-BLS            Doc 9        Filed 01/30/19        Page 6 of 78



                        Report”) by 12:00 p.m. prevailing Central Time on Wednesday of each week for the week
                        most recently ended: (i) showing by line item actual cash receipts, disbursements,
                        professional fees, capital expenditures, and billings for the immediately preceding week,
                        the immediately preceding rolling four-week, cumulative period on and after the entry of
                        the Interim Order, noting therein all variance, on a line-item basis, from amounts set forth
                        for such period in the Approved Budget, and shall include explanations for all material
                        variance for such week; and (ii) certified by a responsible officer of the Debtor.


Closing Date            The first date upon which the Interim Order shall have been entered and all other
                        conditions precedent to funding shall have been satisfied or waived.
Bankruptcy Rule
4001(c)(1)(B)


Conditions Precedent    The initial extension of credit (the “Closing”; the date on which the Closing occurs, the
to the Initial          “Closing Date”) under each of the DIP Facility shall be subject to the satisfaction (or
Extension of Credit     waiver) of the following conditions precedent among others (and the conditions set forth
and Each Loan           under “Conditions Precedent to Each Loan” below):

Bankruptcy Rule            i.    The Petition Date shall have occurred, and the Borrower shall be a debtor and a
4001(c)(1)(B)                    debtor-in-possession. The Interim Order and all other “first day orders” shall be
                                 in form and substance satisfactory to the Lenders.

                          ii.    Not later than 10 business days following the Petition Date (or such later date as
                                 the Lenders may agree), the Lenders shall have received a signed copy of an
                                 order of the Bankruptcy Court in form and substance satisfactory to the Lenders
                                 (the “Interim Order”), authorizing and approving the making of the DIP Loans in
                                 the amounts consistent with those set forth in the “DIP Facility” section above,
                                 and the granting of the claims and liens and other liens referred to above under
                                 the heading “Security and Priority”, which Interim Order shall not have been
                                 vacated, reversed, modified, amended or stayed.

                         iii.    No trustee or examiner having expanded powers shall have been appointed with
                                 respect to the Bankruptcy Case.

                        On the funding date of each DIP Loan after the initial extension of credit, (i) immediately
                        prior to, and after giving effect to, such funding or issuance, there shall exist no default
                        under the Term Sheet; (ii) the representations and warranties of the Loan Parties therein
                        shall be true and correct in all material respects (or in the case of representations and
                        warranties with a “materiality” qualifier, true and correct in all respects) immediately prior
                        to, and after giving effect to, such funding or issuance; (iii) the making of such DIP Loan
                        shall not violate any requirement of law and shall not be enjoined, temporarily,
                        preliminarily or permanently; (iv) the making of such DIP Loan shall not result in the
                        aggregate outstandings under the DIP Facility exceeding the amount authorized by the
                        Interim Order or the Final Order, as applicable; (v) termination statements with respect to
                        the UCC financing statements filed by Citibank, N.A., Fidus Investment Corporation and
                        CIBC Bank USA shall have been filed with the Delaware Department of State and
                        delivered to the DIP Lenders; and (vi) the Interim Order or Final Order, as the case may
                        be, shall be in full force and effect and shall not have been vacated, reversed, modified,
                        amended or stayed in any respect.


Maturity                The DIP Facility shall mature upon the “Termination Date,” which, with respect to the
                        DIP Facility, shall be the earliest of: (i) the date that is nine months after the Petition Date,
                                                         6
RLF1 20729415v.1
                   Case 19-10165-BLS           Doc 9         Filed 01/30/19       Page 7 of 78



Bankruptcy Rule         (ii) 45 days after the entry of the Interim Order if the Final Order has not been entered by
4001(c)(1)(B)           the Court prior to the expiration of such period, (iii) the consummation of a sale of
                        substantially all of the Debtor’s assets, (iv) the substantial consummation of a plan of
                        reorganization or a plan of liquidation filed in the Debtor’s chapter 11 case that is
                        confirmed pursuant to an order entered by the Court; or (v) the acceleration of the DIP
                        Loans and termination of the commitment with respect to such DIP Facility in accordance
                        with the DIP Term Sheet.


Collateral              All unencumbered assets and property of the Debtor owned or hereafter acquired, as
                        applicable, including, without limitation, inventory, accounts receivable, property, plant,
Bankruptcy Rule         equipment, rights under leases and other contracts, patents, copyrights, trademarks,
4001(c)(1)(B)           tradenames, and other intellectual property and capital stock of subsidiaries, and the
                        proceeds thereof, subject to exclusions, to be agreed upon, that are customary for facilities
                        of this type (“Collateral”).


DIP Liens/Super         The obligations of the Debtor under the DIP Facility shall, subject to the Carve-Out (as
Priority                defined below), at all times pursuant to 364(c)(2) of the Bankruptcy Code, be secured by a
Administrative Claim    perfected, first priority security interest and lien on the Collateral of the Debtor, including
Status                  the proceeds of any claims and causes of action under sections 502(d), 544, 545, 547, 548,
                        and 550 of the Bankruptcy Code (collectively, “Avoidance Actions”) (it being understood
Bankruptcy Rule         that such lien on the proceeds of Avoidance Actions shall attach upon entry of the Final
4001(c)(1)(B)           Order).


Prepayments             Mandatory prepayment of the DIP Loans shall be required with: (i) 100% of the net cash
                        proceeds received for the incurrence of indebtedness not permitted by the express written
Bankruptcy Rule         consent of the DIP Lenders in their sole discretion; and (ii) 100% of the net cash proceeds
4001(c)(1)(B)           from sales, recoveries, or other dispositions (including casualty events) of any Collateral
                        (excluding the sale of inventory in the ordinary course of business and subject to other
                        exceptions to be agreed upon).

                        The Debtor may, upon at least one (1) business day notice, prepay in full or in part,
                        without premium or penalty, the DIP Loans.


DIP Milestones          The DIP Facility requires compliance with the following milestones (“DIP Milestones”),
                        or such later dates as approved by the DIP Lenders in their sole discretion:
Bankruptcy Rule
4001(c)(1)(B)              i.    Not later than a date that is 60 days following the Petition Date, the Debtor shall
                                 file with the Court, a motion to approve bidding procedures with respect to a sale
                                 of all or substantially all of the Debtor’s assets, which motion shall be reasonably
                                 satisfactory to the DIP Lenders.

                          ii.    Not later than a date that is 90 days following the Petition Date, the Court shall
                                 enter an order approving the proposed bidding procedures, which bidding
                                 procedures shall be reasonably satisfactory to the DIP Lenders.

                         iii.    Not later than a date that is 120 days following the Petition Date, the Debtor shall
                                 consummate the sale of all or substantially all of its assets.

                         iv.     Not later than a date that is 150 days following the Petition Date, the Debtor shall
                                 file with the Court a plan of reorganization or a plan of liquidation and a
                                 disclosure statement, which plan and disclosure statement shall be reasonably
                                                         7
RLF1 20729415v.1
                   Case 19-10165-BLS           Doc 9        Filed 01/30/19       Page 8 of 78



                                 satisfactory to the DIP Lenders in their sole discretion.

                          v.     Not later than a date that is 180 days following the Petition Date, the Court shall
                                 enter an order approving the disclosure statement, which disclosure statement
                                 shall be reasonably satisfactory to the DIP Lenders in their sole discretion.

                         vi.     Not later than a date that is 210 days following the Petition Date, the Court shall
                                 enter an order confirming a plan of reorganization or a plan of liquidation, which
                                 plan shall be reasonably satisfactory to the DIP Lenders in their sole discretion.

                        vii.     Not later than a date that is 270 days following the Petition Date, such plan of
                                 reorganization or plan of liquidation, which plan shall be reasonably satisfactory
                                 to the DIP Lenders in their sole discretion, shall become effective.


Events of Default       The events of default (the “Events of Default,” and each an “Event of Default”) shall
                        include the following: (i) failure to pay principal or interest at the Termination Date or as
Bankruptcy Rule         set forth in the DIP Facility Documents; (ii) breaches of representations and warranties;
4001(c)(1)(B)           (iii) failure to comply with covenants; (iv) postpetition judgments subject to carve-outs;
                        (v) actual or asserted invalidity or impairment of any DIP Facility Documents (including
                        the failure of any lien to remain perfected); (vi) change of ownership or control; (vii)
                        failure of subordination; (viii) the entry of an order dismissing the Debtor’s bankruptcy
                        case or converting the Debtor’s bankruptcy case to a case under chapter 7 of the
                        Bankruptcy Code, or the filing by the Debtor of a motion or other pleading seeking entry
                        of such order; (ix) a trustee, responsible officer, or an examiner having expanded powers
                        (beyond those set forth under sections 1106(a)(3) and (4) of the Bankruptcy Code) under
                        Bankruptcy Code section 1104 (other than a fee examiner) is appointed or elected in the
                        Debtor’s bankruptcy case, the Debtor applies for, consents to, or acquiesces in, any such
                        appointment, or the Court shall have entered an order providing for such appointment, in
                        each case without the prior written consent of the DIP Lenders in their sole discretion; (x)
                        the entry of an order staying, reversing, vacating or otherwise modifying the Interim Order
                        or the Final Order, in each case in a manner adverse in any material respect to the DIP
                        Lenders, or the filing by the Debtor of an application, motion or other pleading seeking
                        entry of such an order; (xi) the entry of an order in the Debtor’s bankruptcy case granting
                        relief from any stay of proceeding (including, without limitation, the automatic stay) so as
                        to allow a third party to proceed against any material assets of the Debtor in excess of an
                        amount to be mutually agreed upon; (xii) the entry of a final non-appealable order in the
                        Debtor’s bankruptcy case charging any of the Collateral under section 506(c) of the
                        Bankruptcy Code against the DIP Lenders or the commencement of any other actions by
                        the Debtor that challenges the rights and remedies of the DIP Lenders under the DIP
                        Facility in the Debtor’s bankruptcy case or that is inconsistent with the DIP Facility
                        Agreement; (xiii) without the consent of the DIP Lenders, the entry of an order in the
                        Debtor’s bankruptcy case seeking authority to obtain financing under section 364 of the
                        Bankruptcy Code (other than the DIP Facility), unless such financing would repay in full
                        in cash all obligations under the DIP Facility upon consummation thereof; (xiv)
                        termination or expiration of any exclusivity period for the Debtor to file or solicit
                        acceptances for a plan of reorganization or a plan of liquidation; (xv) the filing or support
                        of any pleading by the Debtor, seeking, or otherwise consenting to, any of the matters set
                        forth in clauses (viii) through (xiv) above; (xvi) the entry of the Final Order shall not have
                        occurred within 45 days after the entry of the Interim Order (or such later date as the DIP
                        Lenders may reasonably agree); (xvi) except with the consent of the DIP Lenders, an order
                        of the Court granting, other than in respect of the DIP Facility and the Carve-Out, any
                        claim entitled to superpriority administrative expense claim status in the Debtor’s
                        bankruptcy case pursuant to section 364(c)(1) of the Bankruptcy Code or senior secured
                        status pursuant to section 364(c)(2) of the Bankruptcy Code senior to or pari passu with

                                                        8
RLF1 20729415v.1
                    Case 19-10165-BLS           Doc 9         Filed 01/30/19       Page 9 of 78



                         the claims of the DIP Lenders under the DIP Facility; and (xvii) a plan of reorganization
                         or plan of liquidation shall be confirmed in the Debtor’s bankruptcy case that is not
                         acceptable to the DIP Lenders or any order shall be entered to dismiss the Debtor’s
                         bankruptcy case and which order does not provide for termination of the unused
                         commitments under the DIP Facility and payment in full in cash of the Debtor’s
                         obligations under the DIP Facility and that is not otherwise reasonably satisfactory to the
                         DIP Lenders, or the Debtor shall file, propose, support, or fail to contest in good faith the
                         filing or confirmation of such a plan or the entry of such an order.

                         Notwithstanding anything to the contrary contained herein, any Event of Default under the
                         DIP Term Sheet shall be deemed not to be continuing if the events, acts, or condition that
                         gave rise to such Event of Default have been remedied or cured (including by payment,
                         notice, taking of action or omitting to take any action) or have ceased to exist.

                         Upon the occurrence of an Event of Default, the DIP Lenders may (x) declare (i) the
                         termination, reduction or restriction of any further commitment to the extent any such
                         commitment remains, (ii) all obligations to be immediately due and payable, without
                         presentment, demand, protest, or other notice of any kind, all of which are expressly
                         waived by the Debtor, and (iii) the termination of the DIP Facility Agreement as to any
                         future liability or obligation of the DIP Lenders, but without affecting any of the liens or
                         obligations under the DIP Facility and (y) upon the giving of 5 calendar days’ notice to the
                         Debtor (the “Remedies Notice Period”), exercise all other rights and remedies provided
                         for in the DIP Facility Agreement and applicable law.

                         During the Remedies Notice Period, any party in interest shall be entitled to seek an
                         emergency hearing with the Court, for the sole purpose of contesting whether an Event of
                         Default has occurred and/or is continuing.


Parties with an          N/A
Interest in Cash
Collateral

Bankruptcy Rule
4001(b)(1)(B)(i)


Purposes for Use of      N/A
Cash Collateral

Bankruptcy Rule
4001(b)(1)(B)(ii)


Adequate Protection      N/A

Bankruptcy Rules
4001(b)(1)(B)(iv);
4001(c)(1)(B)(ii)


Carve-Out                The “Carve-Out” is an amount equal to the sum of: (i) all fees required to be paid to the
                         clerk of the Court and to the Office of the United States Trustee under section 1930(a) of
Bankruptcy Rule          title 28 of the United States Code plus interest at the statutory rate (without regard to the
                         notice set forth in (iii) below); (ii) fees and expenses of up to $50,000 incurred by a trustee
                                                          9
RLF1 20729415v.1
                   Case 19-10165-BLS          Doc 9      Filed 01/30/19         Page 10 of 78



4001(c)(1)(B)           under section 726(b) of the Bankruptcy Code (without regard to the notice set forth in (iii)
                        below); and (iii) allowed and unpaid claims for unpaid fees, costs, and expenses (the
Local Rule 4001-        “Professional Fees”) incurred by persons or firms retained by the Debtor or the official
2(a)(ii)                committee of unsecured creditors appointed in the Debtor’s bankruptcy case (the
                        “Creditors’ Committee”), if any, whose retention is approved by the Bankruptcy Court
                        pursuant to sections 327, 328, 363, or 1103 of the Bankruptcy Code, subject to the terms
                        of the Approved Budget, the Interim Order, the Final Order, and any other interim or other
                        compensation order entered by the Bankruptcy Court that are incurred (A) at any time
                        before delivery to the Borrower of a Carve-Out Trigger Notice (as defined below),
                        whether allowed by the Court prior to the delivery of a Carve-Out Trigger Notice, subject
                        to any limits imposed by the Approved Budget, the Interim Order or Final Order; and (B)
                        after the occurrence and during the continuance of an Event of Default and delivery of
                        written notice (the “Carve-Out Trigger Notice”) thereof (which may be by email) to the
                        Debtor, the Debtor’s counsel, the United States Trustee for the District of Delaware, and
                        lead counsel for the Creditors’ Committee, if any, in an aggregate amount not to exceed
                        $300,000; provided, that nothing herein shall be construed to impair the ability of any
                        party to object to the fees, expenses, reimbursement, or compensation described in clauses
                        (i), (ii), (iii)(A) or (iii)(B) above, on any grounds.

                        Notwithstanding the foregoing, the Carve-Out shall not include, apply to, or be available
                        for any fees or expenses incurred by any party in connection with: (i) the investigation,
                        initiation, or prosecution of any claims, causes of action, adversary proceedings, or other
                        litigation against any of the DIP Lenders; (ii) attempts to modify any of the rights granted
                        to the DIP Lenders; (iii) attempts to prevent, hinder, or otherwise delay any of the DIP
                        Lenders’ assertion, enforcement, or realization upon any Collateral in accordance with the
                        DIP Facility Documents; (iv) paying any amount on account of any claims arising before
                        the commencement of the Debtor’s case unless such payments are approved by an order of
                        the Court; or (v) after delivery of a Carve-Out Trigger Notice, any success, completion,
                        back-end or similar fees.

                        For the avoidance of doubt and notwithstanding anything to the contrary in the DIP Term
                        Sheet, the Carve-Out shall be senior to all liens and claims securing the DIP Loans and
                        any and all other liens or claims securing the DIP Facility.


Modification of         The automatic stay shall be modified as necessary to effectuate all of the terms and
Automatic Stay          provisions of the Interim Order, including, without limitation, to permit the Debtor to
                        grant the DIP Liens.
Bankruptcy Rule
4001(c)(1)(B)(iv)


Section 506(c)          N/A
Waiver

Local Rule 4001-
2(a)(i)(C)


Indemnification         The Debtor will indemnify and hold harmless the DIP Lenders and their respective
                        affiliates, officers, directors, employees, agents and advisors from and against all losses,
Bankruptcy Rule         liabilities (including coverage of environmental liabilities), claims, damages or other
4001(c)(1)(B)(ix)       expenses arising out of or relating to the DIP Facility Documents and Debtor’s use of the
                        financing provided thereunder.


                                                       10
RLF1 20729415v.1
                   Case 19-10165-BLS          Doc 9      Filed 01/30/19         Page 11 of 78



                        The indemnification survives and continues for the benefit of all such persons or entities.


Lien on Avoidance       The obligations of the Debtor under the DIP Facility shall, subject to the Carve-Out, at all
Actions                 times pursuant to section 364(c)(2) of the Bankruptcy Code, be secured by a perfected,
                        first priority security interest and lien on the proceeds of Avoidance Actions(it being
Bankruptcy Rule         understood that such lien on the proceeds of Avoidance Actions shall attach upon entry of
4001(c)(1)(B)(xi)       the Final Order).


Waiver of               Upon entry of the Final Order, the DIP Lenders shall not be subject to the equitable
Marshaling Doctrine     doctrine of “marshaling” or any other similar doctrine with respect to any of the
and Equities of Case    Collateral. However, the DIP Lenders are not seeking a waiver of the applicability of the
Exception               equities of the case exception under section 552(b) of the Bankruptcy Code with respect to
                        any of the Collateral.
Bankruptcy Rule
4001(c)(1)(B)(viii)




                       Highlighted Provisions Under Local Rule 4001-2(a)(1)

    12. The Interim Order includes certain terms that constitute material provisions requiring

explicit disclosure under the Local Rules. The provisions described in Rule 4001-2(a)(i) of the

Local Rules, to the extent applicable, are set forth at the following sections of the Interim Order:

             a. Local Rule 4001-2(a)(i)(A) – Cross Collateralization. The Interim Order does
                not provide for cross collateralization or contain provisions that grant cross
                collateralization protection.

             b. Local Rule 4001-2(a)(i)(B) – Validity, Perfection, and Amount of Prepetition
                Liens. The Interim Order contains no provisions or findings of fact that bind the
                estate or other parties in interest with respect to the validity, perfection, or amount
                of any prepetition liens.

             c. Local Rule 4001-2(a)(i)(C) – Section 506(c) Waiver. The Interim Order does
                not provide for a waiver of any right to asset claims or to surcharge against the
                Collateral.

             d. Local Rule 4001-2(a)(i)(D) – Liens on Avoidance Actions. Subject to the entry
                of the Final Order, the obligations of the Debtor under the DIP Facility shall,
                subject to the Carve-Out, at all times pursuant to section 364(c)(2) of the
                Bankruptcy Code, be secured by a perfected, first priority security interest and
                lien on the proceeds of Avoidance Actions. See Interim Order, at ¶¶ 8, 24(j).

             e. Local Rule 4001-2(a)(i)(E) – Provisions Deeming Prepetition Debt to be
                Postpetition Debt. The Interim Order contains no provisions that deem
                prepetition debt to be postpetiton debt or that use postpetition loans from a
                                               11
RLF1 20729415v.1
                   Case 19-10165-BLS        Doc 9     Filed 01/30/19     Page 12 of 78



                   prepetition secured creditor to pay part or all of that secured creditor’s prepetition
                   debt.

              f. Local Rule 4001-2(a)(i)(F) – Disparate Treatment of Professionals Retained
                 by the Committee. The Interim Order contains no provisions that provide for
                 disparate treatment of professionals retained by a Creditors’ Committee, if any,
                 with respect to the Carve-Out.

              g. Local Rule 4001-2(a)(i)(G) – Non-Consensual Priming. As the security
                 interests and liens securing the DIP Facility are only on unencumbered assets and
                 property of the Debtors, the Interim Order does not provide for non-consensual
                 priming of any existing lien.

              h. Local Rule 4001-2(a)(i)(H) – Provisions Affecting the Court’s Power to
                 Consider Equities of the Case. Upon Entry of the Final Order, the DIP Lenders
                 shall not but subject to the equitable doctrine of marshalling or any other similar
                 doctrine with respect to the Collateral. See Interim Order, at ¶¶ E(viii), 29. The
                 DIP Lenders are not seeking a waiver of the applicability of the equities of the
                 case exception under section 522(b) of the Bankruptcy Code with respect to any
                 of the Collateral.

                                          BASIS FOR RELIEF

  I.      The DIP Facility Should Be Approved

              A. The Debtor Is Authorized To Incur The DIP Obligations Under Section
                 364(c)(2) Of The Bankruptcy Code

       13. The Debtor proposes to obtain financing under the proposed DIP Facility by providing

security interests and liens as set forth above pursuant to section 364(c)(2) of the Bankruptcy

Code. The statutory requirement for obtaining postpetition credit under section 364(c) of the

Bankruptcy Code is a finding, made after notice and hearing, that a debtor is “unable to obtain

unsecured credit allowable under section 503(b)(1) of the [the Bankruptcy Code].” 11 U.S.C. §

364(c); see also Pearl-Phil GMT (Far East) Ltd. v. Caldor Corp., 266 B.R. 575, 584 (S.D.N.Y.

2001) (superpriority administrative expenses authorized where debtor could not obtain credit as

an administrative expense); In re Ames Dept. Stores, Inc., 115 B.R. 34, 37-39 (Bankr. S.D.N.Y.

1990) (debtor must show that it made reasonable efforts to seek other sources of financing); In re

Garland Corp., 6 B.R. 456, 461 (1st Cir. BAP 1980) (secured credit under § 364(c)(2)
                                                    12
RLF1 20729415v.1
                   Case 19-10165-BLS     Doc 9    Filed 01/30/19      Page 13 of 78



authorized, after notice and a hearing, upon showing that unsecured credit unobtainable); In re

Crouse Group, Inc., 71 B.R. 544, 549 (Bankr. E.D. Pa. 1987) (debtor seeking credit under §

364(c) of the Bankruptcy Code must prove that it cannot obtain unsecured credit pursuant to §

364(b)).

    14. As set forth above and in further detail in the First Day Declaration, prior to the Petition

Date, CIG Holdings provided small, undocumented advances to the Debtor on an unsecured

basis. The Debtor also received small amounts of credit from its trade creditors. Because of the

constricted liquidity that resulted from litigation, the Debtor determined that the best course of

action under the circumstances was to sell substantially all of its assets pursuant to section 363 of

the Bankruptcy Code, wind down its remaining operations, and liquidate its remaining assets.

Both CIG Holdings and the DIP Lenders were unwilling to extend financing to the Debtor on an

unsecured basis. The DIP Lenders, however, agreed to provide the DIP Facility with favorable

financing terms, including, but not limited to, not requiring the payment of fees in connection

with the DIP Facility to the DIP Lenders and offering a low interest rate.

    15. Where, as here, a debtor is unable to obtain unsecured credit, section 364(c)(2) of the

Bankruptcy Code provides that a debtor may obtain credit “secured by a lien on property of the

estate that is not otherwise subject to a lien.” 11 U.S.C. § 364(c)(2). The vast majority of the

Debtor’s assets and property of the estate are unencumbered. Further, as described above, the

Debtor was unable to obtain unsecured credit or postpetition financing on a junior basis under

section 364(c)(3) of the Bankruptcy Code. Therefore, approval of the DIP Claims in favor of the

proposed DIP Lenders is reasonable and appropriate.




                                                 13
RLF1 20729415v.1
                   Case 19-10165-BLS     Doc 9     Filed 01/30/19     Page 14 of 78



             B. The DIP Financing Is Necessary To Preserve The Value Of The Debtor’s
                Estate

    16. The Debtor has immediate liquidity needs and requires financing to fund its operations,

the administration of the bankruptcy case, and the process of selling substantially all of its assets.

Among the Debtor’s most valuable assets are its customer contracts, which required continued

performance. Halting performance under the Debtor’s customer contracts may also cause a

public safety concern.

    17. The initial success of the Debtor’s chapter 11 case at the outset depends on the comfort

level of the Debtor’s constituents, which in turn depends on the Debtor’s ability to minimize the

disruption caused by the bankruptcy filing. Approval and implementation of the DIP Financing

ensures continued functioning of the Debtor’s operations, together with approval of the

maintenance of the Debtor’s cash management system, and will preserve the going concern value

of the Debtor’s estate in order to consummate a sale of substantially all of its assets to maximize

value for all stakeholders.

             C. The Terms Of The DIP Financing Are Fair, Reasonable, And Appropriate

    18. After appropriate investigation and analysis, the Debtor has concluded that the DIP

Financing presents the best route available under the circumstances. Bankruptcy courts routinely

defer to a debtor’s business judgment on most business decisions, including the decision to

borrow money, unless such decision fails the arbitrary and capricious standard. See Ames, 115

B.R. at 40 (courts should approve borrowings pursuant to 364(c) and (d) if the debtors was

within its business judgment); In re Mid-State Raceway, Inc., 323 B.R. 40, 58-59 (Bankr.

N.D.N.Y. 2005) (same); In re Trans World Airlines, Inc., 163 B.R. 964, 974 (Bankr. D. Del.

1994) (noting that approval of interim loan, receivables facility, and asset-based facility



                                                 14
RLF1 20729415v.1
                   Case 19-10165-BLS      Doc 9     Filed 01/30/19   Page 15 of 78



“reflect[ed] sound and prudent business judgment . . . [was] reasonable under the circumstances

and in the best interest of [the debtor] and its creditors”).

    19. Indeed, “more exacting scrutiny [of the debtor’s business decisions] would slow the

administration of the Debtor’s estate and increase its cost, interfere with the Bankruptcy Code’s

provision for private control of administration of the estate and threaten the court’s ability to

control a case impartially.” Richmond Leasing Co. v. Capital Bank, N.A., 762 F.2d 1303, 1311

(5th Cir. 1985) (citations omitted).

    20. The terms and conditions of the DIP Financing are fair and reasonable. In the reasonable

exercise of the Debtor’s business judgement, the DIP Financing is the best financing option

available under the present circumstances. As discussed above, the Debtor assessed its financing

needs and the DIP Financing proposal. More advantageous financing alternatives or advances

similar to that which was provided by CIG Holdings prepetition were not available. The DIP

Lenders, however, have agreed to extend financing secured only by unencumbered assets to the

Debtor without financing, prepayment or other fees and at a low interest rate. Therefore, the

Debtor decided to accept the DIP Financing with the DIP Lenders.

    21. The proposed DIP Financing subjects the security interests and secured claims of the DIP

Lenders to the Carve-Out, thereby ensuring that in the event of a default under the DIP Term

Sheet, the Debtor’s estate and other parties-in-interest are not directly or indirectly deprived of

possible rights and powers by restricting the services for which professionals may be paid in this

case. In Ames Dept. Stores, the court found such carve-outs for professional fees not only

reasonable, but necessary to ensure that official committees and debtors’ estates could retain

assistance from counsel. See Ames, 115 B.R. at 38-40 (observing that courts insist on carve-outs




                                                   15
RLF1 20729415v.1
                   Case 19-10165-BLS     Doc 9     Filed 01/30/19      Page 16 of 78



for professionals representing parties-in-interest because “[a]bsent such protection, the collective

rights and expectations of all parties-in-interest are sorely prejudiced”).

    22. Further, the DIP Milestones are a crucial element of the terms of the DIP Financing, and

their inclusion in the Interim Order is important to ensure that the chapter 11 case proceeds in a

strategic, value-maximizing fashion. In similar contexts, other courts in this district have entered

interim financing orders that included express milestones for the progress of a debtor’s

case. See, e.g. In re Horsehead Holding, Case No. 16-10287 (CSS) (Bankr D. Del. Feb. 4, 2016)

[D.I. 81] (approving case milestones in interim DIP financing order); In re Verso Corporation,

Case No. 16-10163 (KG) (Bankr. D. Del Jan. 27, 2016) [D.I. 105]; In re Cal Dive International,

Case No. 15-10458 (CSS) (Bankr. D. Del March 9, 2015) [D.I. 74] (interim order approving DIP

financing with case milestones); In re ADI Liquidation, Inc. (f/k/a AWI Delaware, Inc.), Case

No. 14-12092 (KJC) (Bankr. D. Del. Sept. 10, 2014) [D.I. 58]; In re Handy Hardware

Wholesale, Inc., Case No. 13-10060 (MFW) (Bankr. D. Del Jan. 14, 2013) (approving case

milestones in interim DIP financing order).

    23. Finally, this Court has previously approved DIP Facilities where the parties to the

financing had entered into a binding term sheet rather than a full credit agreement. See, e.g., In

re Alcor Energy, LLC, Case No. 18-12839 (CSS) (Bankr. D. Del. Dec. 21, 2018) [D.I. 27]; In re

ABT Molecular Imaging, Inc., Case No. 18-11398 (LSS) (Bankr. D. Del. Jun. 15, 2018) [D.I.

33]; In re Outer Harbor Terminal, LLC, Case No. 16-10283 (LSS) (Bankr. D. Del. Feb. 9, 2016)

[D.I. 52]. Thus, for these reasons and the reasons set forth above, the DIP Facility on the terms

set forth in the DIP Term Sheet should be approved.




                                                 16
RLF1 20729415v.1
                   Case 19-10165-BLS     Doc 9   Filed 01/30/19     Page 17 of 78



             D. Modification Of The Automatic Stay Is Appropriate

    24. Section 362 of the Bankruptcy Code provides for an automatic stay upon the filing of a

bankruptcy petition. The DIP Facility Documents require a modification of the automatic stay to

implement the terms of the DIP Financing.

    25. Stay modification provisions of this kind are ordinary and standard features of post-

petition debtor-in-possession financing facilities and, in the Debtor’s business judgment, are

reasonable under the present circumstances. As noted above, the Debtor is unable to obtain

unsecured credit allowable as an administrative expense under section 503(b)(1) of the

Bankruptcy Code in an amount sufficient and readily available to maintain ongoing operations.

Nor has the Debtor been able to obtain DIP financing on terms more favorable than those

proposed herein. The terms and conditions of the DIP Financing, including the modification of

the automatic stay described above, are fair and reasonable, and were negotiated by well-

represented parties in good faith and at arms’ length. In these circumstances, and importantly, in

light of the material benefits afforded to the Debtor by the DIP Financing, the modification of the

automatic stay is more than warranted.

             E. A Final Hearing Should Be Set

    26. Pursuant to Rules 4001(b)(2) and 4001(c)(2), the Debtor requests that the Court set a date

for the Final Hearing that is as soon as practicable, but in no event later than thirty (30) days

following the Petition Date.

    27. The Debtor requests authorization to serve a copy of the signed Interim Order, which

fixes the time and date for the filing of objections, if any, by first class mail upon the notice

parties set forth in paragraph 33 hereto. The Debtor requests that the Court consider such notice

of the Final Hearing to be sufficient notice under Rule 4001 of the Bankruptcy Rules.

             F. The Requirements of Bankruptcy Rule 6003 Are Satisfied.
                                           17
RLF1 20729415v.1
                   Case 19-10165-BLS     Doc 9    Filed 01/30/19      Page 18 of 78



    28. Rule 6003 of the Bankruptcy Rules empowers a court to grant relief within the first

twenty-one (21) days after the Petition Date “to the extent that relief is necessary to avoid

immediate and irreparable harm.”

    29. For the reasons discussed above, authorizing the Debtor to obtain postpetition secured

financing under the DIP Facility and modifying the automatic stay imposed by section 362 of the

Bankruptcy Code to the extent necessary to implement and effectuate the terms of the Interim

Order and the DIP Facility, as well as granting the other relief requested herein, is integral to the

Debtor’s ability to transition its operations into chapter 11 and consummate a sale of

substantially all assets. Failure to receive such authorization during the first twenty-one (21)

days of the case would severely disrupt the Debtor’s operations at this critical juncture. For the

reasons discussed herein, the request is necessary in order for the Debtor to operate its business

in the ordinary course and maximize the value of its estate for the benefit of all stakeholders.

Accordingly, the Debtor submits that it has satisfied the “immediate and irreparable harm”

standard of Rule 6003 of the Bankruptcy Rules to support granting the relief requested herein.

             G. Bankruptcy Rule 6004(a) Should Be Waived

    30. To implement the foregoing successfully, the Debtor requests that the Court enter an

order providing that notice of the relief requested herein satisfies Rule 6004(a) of the Bankruptcy

Rules.

    31. The Debtor further seeks a waiver of any stay of the effectiveness of the order approving

this Motion. Pursuant to Rule 6004(h) of the Bankruptcy Rules, “[a]n order authorizing the use,

sale, or lease of property other than cash collateral is stayed until the expiration of 14 days after

entry of the order, unless the court orders otherwise.” As set forth above, the DIP Financing is

essential to prevent potentially irreparable damage to the Debtor’s operations, value, and ability

to sell substantially all of its assets. Accordingly, the Debtor submits that ample cause exists to
                                                  18
RLF1 20729415v.1
                   Case 19-10165-BLS    Doc 9     Filed 01/30/19     Page 19 of 78



justify a waiver of the 14-day stay imposed by Rule 6004(h) of the Bankruptcy Rules, to the

extent it applies.

                                 RESERVATION OF RIGHTS

    32. Nothing contained herein is intended or should be construed as an admission regarding

the validity of any claim against the Debtor, a waiver of the Debtor’s right to dispute any claim,

or an approval or assumption of any agreement, contract, or policy under section 365 of the

Bankruptcy Code. The Debtor expressly reserves its right to contest any claim related to the

relief sought herein. Likewise, if the Court grants the relief sought herein, any payment made

pursuant to an order of the Court is not intended to be nor should be construed as an admission as

to the validity of any claim or a waiver of the Debtor’s rights to subsequently dispute such claim.

                                            NOTICE

    33. Notice of this Motion shall be provided to: (i) the Office of the United States Trustee for

the District of Delaware; (ii) the United States Attorney for the District of Delaware; (iii) the

parties on the Debtor’s list of twenty (20) largest creditors; (iv) the DIP Lenders; (v) DLA Piper

LLP (US), as counsel to the DIP Lenders; (vi) the Internal Revenue Service; (vii) the Banks;

(viii) Automotive Rentals, Inc.; (ix) any parties known after reasonable inquiry to have asserted a

lien against the Debtor’s assets; and (x) any party that has requested notice pursuant to

Bankruptcy Rule 2002. As this Motion is seeking “first day” relief, notice of this Motion and

any order entered in connection with the Motion will be served on all parties required by Local

Rule 9013-1(m). Due to the urgency of the circumstances surrounding this Motion and the

nature of the relief in it, the Debtor respectfully submits that no further notice of this Motion is

required.

                           [Remainder of Page Left Intentionally Blank]


                                                19
RLF1 20729415v.1
                   Case 19-10165-BLS   Doc 9     Filed 01/30/19    Page 20 of 78



         WHEREFORE, the Debtor respectfully requests that the Court enter the Interim Order

substantially in the form attached hereto as Exhibit A, granting the relief requested herein on an

interim basis, and the Final Order, granting the relief requested herein on a final basis, and

granting such other and further relief as the Court may deem necessary and proper.



Dated: January 30, 2019                       RICHARDS, LAYTON & FINGER, P.A.
       Wilmington, Delaware
                                              /s/ Daniel J. DeFranceschi
                                              Daniel J. DeFranceschi (No. 2732)
                                              Russell C. Silberglied (No. 3462)
                                              Paul N. Heath (No. 3704)
                                              Zachary I. Shapiro (No. 5103)
                                              One Rodney Square
                                              920 North King Street
                                              Wilmington, Delaware 19801
                                              Telephone: (302) 651-7700
                                              Facsimile: (302) 651-7701
                                              Email: defranceschi@rlf.com
                                                     silberglied@rlf.com
                                                     heath@rlf.com
                                                     shapiro@rlf.com

                                              Proposed Counsel to the Debtor and
                                              Debtor in Possession




                                               20
RLF1 20729415v.1
                   Case 19-10165-BLS   Doc 9   Filed 01/30/19   Page 21 of 78



                                        EXHIBIT A

                                       (Interim Order)




RLF1 20729415v.1
                   Case 19-10165-BLS           Doc 9      Filed 01/30/19         Page 22 of 78




                        IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE
---------------------------------------------------------------x
                                                               :
In re:                                                         : Chapter 11
                                                               :
CONSOLIDATED INFRASTRUCTURE GROUP,                             : Case No. 19-_____ (___)
INC.,1                                                         :
                                                               : Re: D.I. No.: ___
                           Debtor                              :
---------------------------------------------------------------x

              INTERIM ORDER (I) AUTHORIZING DEBTOR TO (A) OBTAIN
        POST-PETITION FINANCING PURSUANT TO 11 U.S.C. §§ 105, 362, 364(c)(2),
         AND 364(e), AND (B) GRANT SENIOR LIENS WITH RESPECT THERETO;
        (II) MODIFYING THE AUTOMATIC STAY TO THE EXTENT NECESSARY;
    (III) SCHEDULING A FINAL HEARING; AND (IV) GRANTING RELATED RELIEF

         Upon the motion (the “Motion”)2 of Consolidated Infrastructure Group, Inc. (the

“Debtor”), as borrower (the “Borrower”), as debtor and debtor-in-possession in the above-

captioned chapter 11 case (the “Case”), pursuant to Bankruptcy Code sections 105, 362,

364(c)(2) and 364(e), Bankruptcy Rules 2002, 4001, 6003, and 6004, and Rule 4001-2 and 9013-

1 of the Local Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy

Court for the District of Delaware (the “Local Rules”), seeking entry of an interim order (this

“Interim Order”) and a final order (the “Final Order”) authorizing the Debtor to borrow funds

under the DIP Facility, as set forth in the DIP Term Sheet (together with this Interim Order and

the Final Order, the “DIP Facility Documents”) in an aggregate principal amount up to

$3,000,000 and, prior to a final hearing on the Motion (the “Final Hearing”), borrow up to

$1,000,000 on an interim basis pursuant to the terms and conditions of the DIP Term Sheet

attached hereto as Exhibit 1, modifying the automatic stay to the extent necessary to grant the
1
        The last four digits of the Debtor’s federal tax identification number are (6870). The mailing address for
the Debtor is 11620 Arbor Street, Omaha, Nebraska 68144.
2
         Capitalized terms used in this Interim Order but not defined herein shall have the meanings ascribed to such
terms in the Motion.


RLF1 20729430v.2
                   Case 19-10165-BLS      Doc 9     Filed 01/30/19      Page 23 of 78



DIP Lenders the security interests, liens and secured claims set forth under the DIP Facility; and

scheduling the Final Hearing; and the Court having considered the Motion, the exhibits attached

thereto, the DIP Term Sheet, and the evidence submitted or adduced and the arguments of

counsel made at the hearing; and the Declaration of Michael G. Johnson in Support of Chapter

11 Petition and First Day Pleadings; and notice of the hearing having been given in accordance

with Bankruptcy Rules 4001(b), (c) and (d), 9014, and Local Rules 2002-1, 4001-1(a), 5005-1

and 9013-1(m); and the hearing to consider the interim relief requested in the Motion (the

“Interim Hearing”) having been held and concluded; and all objections, if any, to the interim

relief requested in the Motion having been withdrawn, resolved or overruled by the Court; and it

appearing to the Court that granting the interim relief requested is necessary to avoid immediate

and irreparable harm to the Debtor and its estate, and otherwise is fair and reasonable and in the

best interests of the Debtor, its estate, and its creditors and equity holders, and is essential for the

continued operation of the Debtor’s business; and after due deliberation and consideration, and

good and sufficient cause appearing therefor;

         IT IS FOUND, DETERMINED, ORDERED AND ADJUDGED, that:

         A.        Petition Date. On January 30, 2019, the Debtor filed a voluntary petition for

relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) in the

United States Bankruptcy Court for the District of Delaware (the “Court”) commencing the

Case.

         B.        Debtor in Possession. The Debtor is continuing in the management and operation

of its business and properties as debtor in possession pursuant to sections 1107 and 1108 of the

Bankruptcy Code. No trustee or examiner has been appointed in the Case.




                                                   2
RLF1 20729430v.2
                   Case 19-10165-BLS       Doc 9    Filed 01/30/19    Page 24 of 78



         C.        Jurisdiction and Venue.    The Court has jurisdiction, pursuant to 28 U.S.C.

§§ 157(b) and 1334 and the Amended Standing Order of Reference from the United States

District Court for the District of Delaware, dated as of February 29, 2012, over these

proceedings, and over the persons and property affected hereby. Consideration of the Motion

constitutes a core proceeding under 28 U.S.C. § 157(b)(2). Venue for the Case and proceedings

on the Motion is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409. The statutory

bases for the relief sought in the Motion are sections 105, 362, and 364 of the Bankruptcy Code

and Bankruptcy Rules 2002, 4001, 6003, and 6004 and the applicable Local Rules.

         D.        Committee Formation. As of the date hereof, the Office of the United States

Trustee for the District of Delaware (the “U.S. Trustee”) has not appointed any statutory

committee (each, a “Statutory Committee”) in the Case.

         E.        Findings Regarding Post-Petition Financing.

                         (i)     Good cause. Good cause has been shown for the entry of this

        Interim Order.

                         (ii)    Request for Post-Petition Financing. The Debtor seeks authority to

        borrow funds under the DIP Term Sheet. The DIP Lenders shall have no obligation to

        make loans or advances under the DIP Facility except to the extent required under the DIP

        Facility Documents and no obligation to waive any conditions required thereunder.

                         (iii)   Need for Post-Petition Financing. The Debtor’s need to obtain

        credit on the terms set forth in the DIP Term Sheet is immediate and critical in order to

        enable the Debtor to continue operations and to administer and preserve the value of its

        estate. The ability of the Debtor to finance its operations, maintain business relationships,

        pay employees, protect the value of its assets and otherwise finance its operations requires



                                                   3
RLF1 20729430v.2
                   Case 19-10165-BLS       Doc 9     Filed 01/30/19     Page 25 of 78



        the availability of working capital from the DIP Facility, the absence of which would

        immediately and irreparably harm the Debtor, its estate, creditors and stakeholders, and

        the possibility for maximizing the value of its businesses. The Debtor does not have

        sufficient available sources of working capital and financing to operate its business or to

        maintain its properties in the ordinary course of business without the DIP Facility.

        Consummating the financing contemplated by the DIP Term Sheet pursuant to the terms

        of this Interim Order therefore is in the best interests of the Debtor’s estate.

                        (iv)   No Credit Available on More Favorable Terms. Given its current

        financial condition, financing arrangements, and capital structure, the Debtor is unable to

        reasonably obtain post-petition financing from sources other than the DIP Lenders on

        terms more favorable than those set forth in the DIP Facility Documents. The Debtor has

        been unable to reasonably obtain unsecured credit allowable under Bankruptcy Code

        section 503(b)(1) as an administrative expense. Financing on a post-petition basis is not

        otherwise available without granting the DIP Lenders perfected security interests in and

        liens on (each as provided herein) all of the Debtor’s existing and after-acquired assets

        with the priorities set forth herein and the other protections set forth in this Interim Order.

                        (v)    Use of Proceeds.

                         a.     As a condition to entry into the DIP Facility Documents and the
                                extensions of credit under the DIP Facility, the DIP Lenders
                                require, and the Debtor has agreed, that proceeds of the DIP
                                Facility shall be used in accordance with the terms of the DIP
                                Facility Documents, including the Approved Budget, attached
                                hereto as Exhibit 2, which shall be subject to (x) reasonable
                                variances permitted by the DIP Lenders (the “Permitted
                                Variance”), (y) this Interim Order (or the Final Order as
                                applicable), and (z) the Carve-Out.

                         b.     The Debtor shall not directly or indirectly pay any expense or other
                                disbursement other than those set forth in the Approved Budget
                                (other than expenses with respect to the Carve-Out) outside of the

                                                    4
RLF1 20729430v.2
                   Case 19-10165-BLS      Doc 9    Filed 01/30/19      Page 26 of 78



                                Permitted Variance or otherwise permitted or directed by an order
                                of the Court.

                         c.     The proceeds of the DIP Facility shall be used solely as provided
                                in the DIP Term Sheet, including, to the extent provided therein,
                                (i) to provide working capital and letters of credit from time to
                                time to the extent set forth in the Approved Budget; (ii) for general
                                corporate purposes of the Debtor to the extent set forth in the
                                Approved Budget; (iii) subject to the Approved Budget (other than
                                with respect to the Carve-Out) or any order governing the
                                compensation of professionals retained in this Case, for payment of
                                costs and administration of the Case; and (iv) for the payment of
                                such other prepetition obligations in accordance with “first day”
                                orders, which orders shall be in form and substance reasonably
                                satisfactory to the DIP Lenders and approved by the Court, in each
                                case in a manner consistent with the Approved Budget and the
                                terms and conditions contained herein.

                        (vi)    Willingness to Provide Financing. The DIP Lenders have indicated

        a willingness to provide financing to the Debtor subject to the entry of this Interim Order,

        and conditioned upon the entry of the Final Order, including findings that such financing

        is essential to the Debtor’s estates, that the DIP Lenders are extending credit to the Debtor

        as set forth in the DIP Facility Documents in good faith, and that the DIP Lenders’ claims,

        security interests, liens, rights, and other protections will have the protections provided in

        section 364(e) of the Bankruptcy Code and will not be affected by any subsequent

        reversal, modification, vacatur, amendment, reargument or reconsideration of this Interim

        Order, the Final Order or any other order. As a condition to the entry into the DIP Facility

        Documents and the extension of credit under the DIP Facility, the Debtor, the DIP Agent

        and the DIP Lenders have agreed that proceeds of Collateral and all payments and

        collections received by the Debtor shall be applied solely as set forth in the DIP Facility

        Documents.

                        (vii)   Business Judgment and Good Faith Pursuant to Section 364(e).

        The extension of credit under the DIP Facility and the DIP Facility Documents, including

                                                  5
RLF1 20729430v.2
                   Case 19-10165-BLS      Doc 9    Filed 01/30/19     Page 27 of 78



        the DIP Term Sheet, is fair, reasonable, and the best available to the Debtor under the

        circumstances, reflect the Debtor’s exercise of prudent business judgment consistent with

        its fiduciary duties, are supported by reasonably equivalent value and consideration, and

        were entered into at arm’s-length, under no duress, and without undue influence,

        negligence or violation of public policy or law. The DIP Facility and the DIP Facility

        Documents, including the DIP Term Sheet, were negotiated in good faith and at arm’s

        length among the Debtor and the DIP Lenders, under no duress, and without undue

        influence, in respect of all actions taken by them in connection with or related in any way

        to negotiating, implementing, documenting, or obtaining the requisite approvals of the

        DIP Facility, including in respect of the granting of the DIP Liens, any challenges or

        objections to the DIP Facility and all documents related to any and all transactions

        contemplated by the foregoing. Any credit to be extended as set forth in the DIP Facility

        Documents shall be deemed to have been so allowed, advanced, made, used or extended in

        good faith, and for valid business purposes and uses, within the meaning of section 364(e)

        of the Bankruptcy Code, and the DIP Lenders are therefore entitled to the protections and

        benefits of section 364(e) of the Bankruptcy Code and this Interim Order.

                        (viii) Marshalling. Subject to the entry of the Final Order, in light of the

        Approved Budget covering all administrative costs projected by the Debtor, the DIP

        Lenders are entitled to a waiver of the equitable doctrine of “marshaling” or any similar

        doctrine with respect to the Collateral.

                        (ix)   Final Hearing. At the Final Hearing, the Debtor will seek final

        approval of the proposed post-petition financing arrangements pursuant to the Final Order,

        which shall be in form and substance acceptable to the DIP Lenders. Notice of the Final



                                                   6
RLF1 20729430v.2
                   Case 19-10165-BLS      Doc 9    Filed 01/30/19     Page 28 of 78



        Hearing and Final Order will be provided in accordance with this Interim Order and no

        further notice, except as provided by this Interim Order, shall be required.

                        (x)    Immediate Entry. The Debtor has requested immediate entry of this

        Interim Order pursuant to Bankruptcy Rule 4001(c)(2) and Local Bankruptcy Rule 4001-

        2(b). The authorization granted herein on an interim basis to enter into the DIP Facility

        Documents, and to borrow under the DIP Facility is necessary to avoid immediate and

        irreparable harm to the Debtor and its estates during the period (the “Interim Period”)

        beginning on the date hereof through and including the earliest to occur of (i) the date of

        the entry of the Final Order by this Court and (y) the Termination Date (as defined below).

        This Court concludes that the entry of this Interim Order is in the best interests of the

        Debtor and its estates and creditors because it will, among other things, allow the Debtor

        to maximize the value of their assets.

                        (xi)   Notice. Notice of the Interim Hearing and the emergency relief

        requested in the Motion has been provided by the Debtor, whether by facsimile, email,

        overnight courier or hand delivery, to certain parties in interest, including: (i) the U.S.

        Trustee; (ii) the United States Attorney for the District of Delaware; (iii) the Internal

        Revenue Service; (iv) the parties included on the Debtor’s consolidated list of twenty (20)

        largest unsecured creditors; (v) the DIP Lenders; (vi) counsel to the DIP Lenders; (vii)

        financial institutions where the Debtor holds bank accounts; (viii) any party that has

        requested notice pursuant to Bankruptcy Rule 2002; and (ix) Automotive Rentals, Inc.

        Under the circumstances, the notice given by the Debtor of the Motion, the relief

        requested therein, and the Interim Hearing constitutes appropriate notice thereof and




                                                  7
RLF1 20729430v.2
                   Case 19-10165-BLS       Doc 9    Filed 01/30/19     Page 29 of 78



        complies with Bankruptcy Rules 4001(c) and the Local Rules, and no further notice of the

        relief granted herein is necessary or required.

         Based upon the foregoing findings and conclusions, the Motion and the record before the

Court with respect to the Motion, and good and sufficient cause appearing therefor,

         IT IS HEREBY ORDERED that:

         1.        Motion Approved. The Motion is granted on an interim basis in accordance with

the terms of this Interim Order.

         2.        Objections Overruled. All objections to and reservations of rights with respect to

the Motion and to the entry of this Interim Order to the extent not withdrawn or resolved are

hereby overruled on the merits in their entirety.

DIP Facility Authorization

         3.        Authorization of the DIP Facility Documents. The Debtor is hereby authorized to

execute, issue, deliver, enter into, and adopt, as the case may be, the DIP Term Sheet and the

other DIP Facility Documents to be delivered pursuant hereto or thereto or in connection

herewith or therewith. The Borrower is hereby authorized to borrow money under the DIP Term

Sheet, on an interim basis, and request extensions of credit under the DIP Facility in accordance

with the terms of this Interim Order and the DIP Term Sheet, provided that during the Interim

Period an aggregate principal amount of up to $1,000,000 may be borrowed.

         4.        Authorized Action. In furtherance of the foregoing and without further approval

of this Court, the Debtor is authorized to perform all acts, to make, execute and deliver all

instruments and documents that may be necessary or required for performance by the Debtor

under the DIP Term Sheet and the other DIP Facility Documents and the creation and perfection

of the DIP Liens described in, provided for and perfected by this Interim Order, the DIP Term

Sheet and the DIP Facility Documents. Subject to paragraph 10, the Debtor is hereby authorized

                                                    8
RLF1 20729430v.2
                   Case 19-10165-BLS      Doc 9    Filed 01/30/19    Page 30 of 78



to pay, in accordance with this Interim Order, the principal, interest, expenses and other amounts

described in the DIP Facility Documents as such become due and without need to obtain further

Court approval, including, without limitation, the fees and disbursements of the DIP Lenders’

attorneys, advisers, accountants and other consultants. All fees, if any, shall be fully earned upon

entry of this Interim Order and payable in accordance with the DIP Facility Documents.

         5.        Validity of DIP Obligations. Upon entry of this Interim Order and execution and

delivery, the DIP Term Sheet shall represent valid and binding obligations of the Debtor,

enforceable against the Debtor and its estates in accordance with its terms, and subject to the

terms of this Interim Order. The DIP Term Sheet and this Interim Order constitute and evidence

the validity and binding effect of the obligations thereunder of the Debtor, which obligations

shall be enforceable, jointly and severally, against the Debtor, its estates and any successors

thereto, including, without limitation, any trustee or other estate representative appointed in the

Case or any case under chapter 7 of the Bankruptcy Code upon the conversion of the Case (a

“Successor Case”). No obligation, payment, transfer, or grant of a security or other interest to

the DIP Lenders under the DIP Facility Documents or this Interim Order shall be stayed,

restrained, voidable, or recoverable under the Bankruptcy Code or any applicable law (including,

without limitation, under section 502(d) of the Bankruptcy Code), or subject to any defense,

reduction, set-off, recoupment, or counterclaim. The obligations of the DIP Facility include all

loans and any other indebtedness or obligations, contingent or absolute, now existing or hereafter

arising, which may from time to time be or become owing by the Debtor to the DIP Lenders

under the DIP Facility Documents, including without limitation all principal, interest, costs, fees,

expenses and other amounts owed pursuant to the DIP Facility Documents.




                                                  9
RLF1 20729430v.2
                   Case 19-10165-BLS      Doc 9    Filed 01/30/19   Page 31 of 78



         6.        No Obligation to Extend Credit. The DIP Lenders shall have no obligation to

make loans or advances under the DIP Facility until the conditions precedent to the closing and

the making of such extensions of credit under the DIP Term Sheet or the other DIP Facility

Documents have been satisfied in full or waived.

         7.        Use of DIP Facility Proceeds. From and after the Petition Date, the Debtor is

authorized to use extensions of credit under the DIP Facility only for the purposes specifically

set forth in this Interim Order, the DIP Facility Documents and in compliance with the Approved

Budget. The Debtor is authorized, subject to the satisfaction of the conditions set forth in the

DIP Facility Documents, to use proceeds of the Collateral, subject to the Carve-Out, and to draw

upon the DIP Facility (a) to pay fees, costs and expenses incurred in connection with the

transactions contemplated by the DIP Facility Documents; (b) to pay other administration costs

incurred in connection with the Case consistent with the Approved Budget; (c) to pay for other

working capital and general corporate purposes of Debtor consistent with the Approved Budget

and the “first day” orders entered by the Court; and (d) after delivery of a Carve-Out Trigger

Notice, to fund a reserve to pay the Carve-Out.

DIP Liens and Collateral

         8.        Effective immediately upon entry of this Interim Order, pursuant to section

364(c)(2) of the Bankruptcy Code, and without the necessity of the execution by the Debtor (or

recordation or other filing or notice) of security agreements, control agreements, pledge

agreements, financing statements, mortgages, schedules or other similar documents, or the

possession or control by the DIP Agent or the DIP Lenders of any Collateral, the DIP Lenders

are hereby granted a continuing valid, binding, enforceable, non-avoidable, and automatically

and properly perfected, nunc pro tunc to the Petition Date, post-petition security interests in and

liens (collectively, the “DIP Liens”) on any and all unencumbered property, assets and real and

                                                  10
RLF1 20729430v.2
                   Case 19-10165-BLS        Doc 9    Filed 01/30/19   Page 32 of 78



personal property of the Debtor currently owned and hereafter acquired (the “Collateral”),

including, without limitation, the following: (a) commercial tort claims; (b) all books and records

pertaining to the other property described in this Paragraph; (c) all property of the Debtor held by

any party, including all property of every description, in the custody of or in transit to any party

for any purpose, including safekeeping, collection or pledge, for the account of the Debtor or as

to which the Debtor may have any right or power, including but not limited to unencumbered

cash; (d) all other goods (including but not limited to fixtures) and personal property of the

Debtor, whether tangible or intangible and wherever located; (e) the proceeds of any Avoidance

Actions (subject to the entry of a Final Order); and (f) to the extent not covered by the foregoing,

all other unencumbered assets or property of the Debtor, whether tangible, intangible, real,

personal or mixed, and all proceeds and products of each of the foregoing and all accessions to,

substitutions and replacements for, and rents, profits and products of, each of the foregoing, any

and all proceeds of any insurance, indemnity, warranty or guaranty payable to the Debtor from

time to time with respect to any of the foregoing, and in each case to the extent of the Debtor’s

respective interest therein.

         9.        DIP Lien Priority.

                   (a)    DIP Liens. The DIP Liens shall be junior only to the Carve-Out (as

applicable), and shall otherwise be senior in priority and superior to any and all unsecured liens

or claims on or to any of the Collateral.

                   (b)    Treatment of DIP Liens. Other than as set forth herein, the DIP Liens

shall not be made subject to or pari passu with any lien or security interest heretofore or

hereafter granted in the Case or any Successor Case.           The DIP Liens shall be valid and

enforceable against any trustee or other estate representative appointed in the Case or any



                                                    11
RLF1 20729430v.2
                   Case 19-10165-BLS     Doc 9    Filed 01/30/19    Page 33 of 78



Successor Case, upon the conversion of the Case to a case under chapter 7 of the Bankruptcy

Code (or in any other Successor Case), and/or upon the dismissal of the Case or any Successor

Case. The DIP Liens shall not be subject to challenge under sections 510, 549, or 550 of the

Bankruptcy Code. No lien or interest avoided and preserved for the benefit of the Debtor’s

estate pursuant to section 551 of the Bankruptcy Code shall be pari passu with or senior to the

DIP Liens.

Provisions Common to DIP Financing Authorizations

         10.       Carve-Out.

                   (a)   Carve-Out.    As used in this Interim Order and the DIP Facility

Documents, the term “Carve-Out” shall mean the sum (i) all fees required to be paid to the clerk

of the Court or any claims and noticing agent acting in such capacity and to the U.S. Trustee

under section 1930(a) of title 28 of the United States Code plus interest at the statutory rate

(without regard to the notice set forth in (iii) below); (ii) fees and expenses of up to $50,000

incurred by a trustee under section 726(b) of the Bankruptcy Code (without regard to the notice

set forth in (iii) below); and (iii) allowed and unpaid claims for unpaid fees, costs, and expenses

(the “Allowed Fees”) incurred by persons or firms retained by the Debtor or a Statutory

Committee, if any, whose retention is approved by the Court pursuant to section 327, 328 or 363,

and 1103 of the Bankruptcy Code (collectively, the “Professional Persons”), subject to the

terms of the Approved Budget, the Interim Order, the Final Order and any other interim or other

compensation order entered by the Court that are incurred (A) at any time before delivery to the

Debtor by the DIP Agent of a Carve-Out Trigger Notice (as defined below), whether allowed by

the Court prior to or after delivery of a Carve-Out Trigger Notice, subject to any limits imposed

by the Approved Budget, the Interim Order or Final Order; and (B) after the occurrence (the

“Trigger Date”) and during the continuance of an Event of Default and delivery of written

                                                 12
RLF1 20729430v.2
                   Case 19-10165-BLS     Doc 9    Filed 01/30/19     Page 34 of 78



notice (the “Carve-Out Trigger Notice”) thereof (which may be by electronic mail) to the

Debtor, the Debtor’s counsel, the U.S. Trustee, and lead counsel for any Statutory Committee, if

any, in an aggregate amount not to exceed $300,000; provided, that nothing herein shall be

construed to impair the ability of any party to object to the fees, expenses, reimbursement or

compensation described in clauses (i), (ii), (iii)(A) or (iii)(B) above, on any grounds.

Notwithstanding the foregoing, the Carve-Out shall not include, apply to or be available for any

fees or expenses incurred by any party in connection with (a) the initiation or prosecution of any

claims, causes of action, adversary proceedings or other litigation (i) against the DIP Lenders, or

(ii) challenging the amount, validity, perfection, priority or enforceability of or asserting any

defense, counterclaim or offset to, the obligations and the liens and security interests granted

under the DIP Facility Documents, including the DIP Term Sheet, including, in each case,

without limitation, for lender liability or pursuant to section 105, 510, 544, 547, 548, 549, or 550

of the Bankruptcy Code, applicable non-bankruptcy law or otherwise; (b) attempts to modify any

of the rights granted to the DIP Lenders; (c) attempts to prevent, hinder or otherwise delay any of

the DIP Lenders’ assertion, enforcement or realization upon any Collateral in accordance with

the DIP Loan Documents and the Final Order; (d) paying any amount on account of any claims

arising before the commencement of the Case unless such payments are approved by an order of

the Court; or (e) after delivery of a Carve-Out Trigger Notice, any success, completion, back-end

or similar fees.

                   (b)   No Direct Obligation to Pay Allowed Fees; No Waiver of Right to Object

to Fees. Other than the funding of the Carve-Out with the proceeds of the DIP Facility as

provided herein and in the DIP Facility Documents, the DIP Lenders shall not be responsible for

the payment or reimbursement of any fees or disbursements of any Professional Person incurred



                                                 13
RLF1 20729430v.2
                   Case 19-10165-BLS     Doc 9    Filed 01/30/19     Page 35 of 78



in connection with this Case, any Successor Case, or otherwise. Nothing in this Interim Order or

otherwise shall be construed: (i) to obligate the DIP Lenders, in any way, to pay compensation

to, or to reimburse expenses of, any Professional Person or to guarantee that the Debtor has

sufficient funds to pay such compensation or reimbursement, other than the Carve-Out; (ii) to

increase the Carve-Out if incurred or Allowed Fees are higher in fact than the fees and

disbursements of Professional Person set forth in the Approved Budget after the occurrence of

the Trigger Date; (iii) as consent to the allowance of any fees and expenses of Professional

Persons; or (iv) to affect the rights of the DIP Lenders or any other party-in-interest to object to

the allowance and payment of such fees and expenses.

                   (c)   Payment of Compensation. Nothing herein shall be construed as a consent

to the allowance of any professional fees or expenses of any Professional Persons or shall affect

the right of the DIP Lenders to object to the allowance and payment of such fees and expenses.

So long as no Termination Event has occurred and is continuing, the Debtor shall be permitted to

pay fees and expenses allowed and payable by order (that has not been vacated or stayed, unless

the stay has been vacated) under sections 330 and 331 of the Bankruptcy Code, as the same may

be due and payable, solely to the extent set forth in the Approved Budget and not to exceed the

amounts set forth in the Approved Budget, provided that any such payment shall be subject to

entry of a final order of the Court on final application for allowance of fees and expenses to be

filed for each Case Professional (including ordinary course professionals).

         11.       Drafting, Execution and Modification of DIP Facility Documents. The Debtor

and the DIP Lenders are hereby authorized, to implement, in accordance with the terms of the

respective DIP Term Sheet, any non-material modifications of the DIP Term Sheet without

further order of this Court. Upon entry of this Interim Order, all material modification or



                                                 14
RLF1 20729430v.2
                   Case 19-10165-BLS      Doc 9    Filed 01/30/19    Page 36 of 78



amendment of the DIP Term Sheet shall only be permitted pursuant to an order of this Court on

notice pursuant to Local Rule 2002-1(b) and a hearing. Except as otherwise provided herein, no

waiver, modification, or amendment of any of the provisions of the DIP Term Sheet shall be

effective unless set forth in writing, signed on behalf of the Debtor and the DIP Lenders.

         12.       Use of Proceeds; Budget Maintenance. The proceeds of the DIP Facility shall be

used solely in accordance with the terms of the DIP Term Sheet, including the Approved Budget

(subject to the Permitted Variance and the Carve-Out), and this Interim Order. The Approved

Budget shall be updated, modified or supplemented (with the consent of and/or at the request of

the DIP Lenders) from time to time, solely in accordance with the DIP Term Sheet.

         13.       Modification of Automatic Stay. The automatic stay imposed under Bankruptcy

Code section 362(a) is hereby modified as necessary to effectuate all of the terms and provisions

of this Interim Order, including, without limitation, to permit the Debtor to grant the DIP Liens.

         14.       Right to Credit Bid. Subject to Section 363(k) of the Bankruptcy Code, each of

the DIP Lenders shall have the right to “credit bid” up to the full allowed amount of their

respective claims in connection with any sale of all or any portion of the Collateral, including,

without limitation, sale occurring pursuant to section 363 of the Bankruptcy Code or included as

part of a restructuring plan subject to confirmation under section 1129(b)(2)(A)(ii) of the

Bankruptcy Code or a sale or disposition by a chapter 7 trustee for any Debtor under section 725

of the Bankruptcy Code.

         15.       Automatic Perfection of DIP Liens.

                   (a)    This Interim Order shall be sufficient and conclusive evidence of the

validity, perfection, and priority of all liens granted herein, including the DIP Liens, without the

necessity of filing or recording financing statements, intellectual property filings, mortgages,



                                                  15
RLF1 20729430v.2
                   Case 19-10165-BLS     Doc 9     Filed 01/30/19    Page 37 of 78



notices of lien or similar instruments in any jurisdiction, taking possession of or control over, or

the taking of any other action (including, for the avoidance of doubt, entering into any deposit

account control agreement, customs broker agreement or freight forwarding agreement) to

validate or perfect (in accordance with applicable non-bankruptcy law) the DIP Liens, or to

entitle the DIP Lenders to the priorities granted herein.

                   (b)   Notwithstanding the foregoing, the DIP Lenders and the DIP Agent are

hereby authorized to file or record financing statements, intellectual property filings, mortgages,

notices of lien or similar instruments in any jurisdiction, take possession of or control over, or

take any other action, as they may elect, in order to validate and perfect the liens and security

interests granted to them hereunder. Whether or not the DIP Agent or any DIP Lender chooses

to file such financing statements, intellectual property filings, mortgages, notices of lien or

similar instruments, take possession of or control over, or otherwise confirm perfection of the

liens and security interests granted to it hereunder, such liens and security interests shall be

deemed valid, perfected, allowed, enforceable, non-avoidable and not subject to challenge,

dispute or subordination immediately upon entry of this Interim Order.

                   (c)   The Debtor is authorized to execute and deliver promptly upon demand to

the DIP Lenders, all such financing statements, mortgages, control agreements, notices and other

documents as any of the DIP Lenders may reasonably request. The Debtor is authorized to, and

shall, execute and deliver to the DIP Lenders such agreements, financing statements, mortgages,

instruments and other documents as any of the DIP Lenders may reasonably request to evidence,

confirm, validate, or perfect the DIP Liens; and the failure by the Debtor to execute any

documentation relating to the DIP Liens shall in no way affect the validity, enforceability,

nonavoidability, perfection, or priority of such liens.



                                                 16
RLF1 20729430v.2
                   Case 19-10165-BLS      Doc 9    Filed 01/30/19    Page 38 of 78



                   (d)    The DIP Lender, each in its discretion, may file a photocopy of this

Interim Order as a financing statement with any filing or recording office or with any registry of

deeds or similar office, and accordingly, each officer is authorized to accept and record the

photocopy of this Interim Order, in addition to or in lieu of such financing statements, notices of

lien or similar instrument.

                   (e)    Subject to entry of the Final Order and section 1146(a) of the Bankruptcy

Code, except as otherwise provided herein, any provision of any lease or other license, contract

or other agreement that requires (i) the consent or approval of one or more landlords or other

parties or (ii) the payment of any fees or obligations to any governmental entity, in order for the

Debtor to pledge, grant, sell, assign, or otherwise transfer any such leasehold interest, or the

proceeds thereof, or other Collateral related thereto, is hereby deemed to be inconsistent with the

applicable provisions of the Bankruptcy Code. Subject to entry of the Final Order, any such

provision shall have no force and effect with respect to the granting of post-petition liens on such

leasehold interest or the proceeds of any assignment and/or sale thereof by the Debtor in favor of

the DIP Lenders in accordance with the terms of this Interim Order.

         16.       Proceeds of Subsequent Financing. If the Debtor, any trustee, any examiner with

enlarged powers, any responsible officer or any other estate representative subsequently

appointed in the Case or any Successor Case, shall obtain credit or incur debt in breach of the

DIP Facility Documents at any time prior to the repayment in full of all obligations under the

DIP Facility, including subsequent to the confirmation of any plan of reorganization or

liquidation with respect to the Debtor and its estate, then all cash proceeds derived from such

credit or debt shall immediately be turned over to the DIP Lenders to be applied in accordance

with this Interim Order and the DIP Term Sheet.



                                                  17
RLF1 20729430v.2
                   Case 19-10165-BLS      Doc 9    Filed 01/30/19     Page 39 of 78



         17.       Maintenance of Collateral/Cash Management. Until the payment in full in cash of

all obligations of the DIP Facility, and the termination of the obligation of the DIP Lenders to

extend credit under the DIP Facility, the Debtor is authorized to (a) maintain and insure the

Collateral in amounts, for the risks, and by the entities as required under the DIP Facility

Documents and (b) maintain their cash management system as in effect as of the Petition Date,

(i) subject to the DIP Facility Documents; (ii) subject to any order of this Court with respect to

the Debtor’s cash management system, as may be modified, with the prior written consent of the

DIP Lenders, by any order that may be entered by this Court and (iii) in a manner which, in any

event, shall be reasonably satisfactory to the DIP Lenders. Other than as expressly required

pursuant to the DIP Facility Documents, any order of this Court with respect to the Debtor’s cash

management system or this Interim Order, no modifications to the Debtor’s cash management

system existing as of the Petition Date may be made without the prior approval of the DIP

Lenders.

         18.       Reserved.

         19.       Termination Event. The occurrence of an Event of Default under the DIP Term

Sheet is referred to herein as a “Termination Event.”

         20.       Rights and Remedies Following Termination Event.

                   (a)    Termination.    Immediately upon the occurrence and during the

continuation of a Termination Event, the DIP Lenders, with no further action of this Court, may

notify the Debtor in writing that a Termination Event has occurred and is continuing (such

notice, a “Termination Notice” and the date of any such notice, the “Termination Notice

Date”).




                                                  18
RLF1 20729430v.2
                   Case 19-10165-BLS     Doc 9     Filed 01/30/19    Page 40 of 78



                   (b)   Notice of Termination.        Any Termination Notice shall be given by

electronic mail (or other electronic means) to counsel to the Debtor, counsel to any Statutory

Committee (if one has been formed, or if one has not been formed, the Debtor’s consolidated 20

largest creditors), and the U.S. Trustee. The Remedies Notice Period shall commence on the

Termination Notice Date and shall expire five (5) business days after the Termination Notice

Date (the “Remedies Notice Period”, and the date of the expiration of the Remedies Notice

Period, the “Termination Date”).

                   (c)   Without limiting the rights and remedies of the DIP Lenders under the DIP

Term Sheet, the DIP Lenders, may immediately (I) upon the occurrence of and during the

continuation of a Termination Event following the issuance of a Termination Notice or (II) the

Termination Date, inter alia, (A) declare (x) subject to the Remedies Notice Period, all

obligations owing under the DIP Facility Documents to be immediately due and payable, without

presentment, demand, protest, or other notice of any kind, all of which are expressly waived by

the Debtor, (y) the termination, reduction or restriction of any further commitment to extend

credit to the Borrower to the extent any such commitment remains, and (z) terminate the DIP

Facility and the DIP Facility Documents as to any future liability or obligation of any DIP

Lender, , but without affecting any of the liens or the obligations (any of the actions set forth in

the foregoing (x), (y) and (z), a “Termination”); and (B) unless the Court orders otherwise

during the Remedies Notice Period, exercise all other rights and remedies provided in the DIP

Facility Documents and applicable law.

                   (d)   During the Remedies Notice Period, any party in interest shall be entitled

to seek an emergency hearing with this Court for the purpose of contesting a Termination,

including whether a Termination Event has occurred and/or is continuing. During the Remedies



                                                  19
RLF1 20729430v.2
                   Case 19-10165-BLS      Doc 9    Filed 01/30/19     Page 41 of 78



Notice Period, the Debtor may continue to use the Collateral in the ordinary course of business

and consistent with the most recent Approved Budget (subject to the Permitted Variance), but

may not enter into any transactions or arrangements (including, without limitation, the incurrence

of indebtedness or liens, investments, restricted payments, asset sales, or transactions with non-

Debtor affiliates) that are not in the ordinary course of business or otherwise in furtherance of the

administration of the Case.

         21.       Good Faith.

                   (a)    Good Faith Under Section 364 of the Bankruptcy Code; No Modification

or Stay of this Interim Order. Each of the DIP Lenders has acted in good faith in connection

with this Interim Order and their reliance on this Interim Order is in good faith. Based on the

findings set forth in this Interim Order and the record made during the Interim Hearing, and in

accordance with section 364(e) of the Bankruptcy Code, in the event any or all of the provisions

of this Interim Order are hereafter modified, amended or vacated by a subsequent order of the

Court, or any other court, the DIP Secured Parties are entitled to the protections provided in

section 364(e) of the Bankruptcy Code.

         22.       Proofs of Claim. Subject to entry of the Final Order, any order entered by the

Court establishing a bar date for any claims (including without limitation administrative claims)

in the Case or any Successor Case shall not apply to any DIP Lenders (solely in their capacity as

such). Subject to entry of the Final Order, the DIP Lenders (solely in their capacity as such)

shall not be required to file proofs of claim or requests for approval of administrative expenses

authorized by this Interim Order in the Case or any Successor Case, and the provisions of this

Interim Order, and, upon the entry thereof, the Final Order, relating to the amount of the

obligations under the DIP Facility and the DIP Liens shall constitute a timely filed proof of claim



                                                  20
RLF1 20729430v.2
                   Case 19-10165-BLS      Doc 9     Filed 01/30/19     Page 42 of 78



and/or administrative expense request. For the avoidance of doubt, subject to entry of the Final

Order, the books and records of the DIP Lenders shall be deemed conclusive as to the amount of

the claims of each such party.

         23.       Rights of Access and Information. Without limiting the rights of access and

information afforded the DIP Lenders under the DIP Term Sheet, the Debtor shall be, and hereby

are, required to afford representatives, agents and/or employees of the DIP Lenders reasonable

access to the Debtor’s premises, knowledgeable officers of the Debtor, and its books and records,

and shall reasonably cooperate, consult with, and provide to such persons all such information as

may be reasonably requested.

         24.       Prohibited Use of DIP Facility, Collateral, Carve-Out, Etc. Without the prior

written consent of the DIP Lenders, the DIP Facility and the Collateral may not be used:

                   a.    for the payment of interest and principal with respect to the prepetition
                         indebtedness of the Borrower except for: (i) the Carve-Out; (ii) prepetition
                         employee wages, benefits and related employee taxes as of the Petition
                         Date; (iii) prepetition sales, use and real property taxes; (iv) prepetition
                         amounts due in respect of insurance financings, premiums and brokerage
                         fees; (v) payment of fees and expenses (including fees and expenses of
                         professionals) of the DIP Lender, and subject to the limitations set forth in
                         the Approved Budget; (vi) other “first day” interim and final orders
                         permitting payment of prepetition claims; (vii) cure amounts reasonably
                         acceptable to the DIP Lenders under leases and executory contracts
                         assumed with approval of the Court; and (viii) other Prepetition
                         Indebtedness to the extent authorized by the Court and set forth in the
                         Approved Budget;

                   b.    subject to this Interim Order (or Final Order, when applicable) in
                         connection with or to finance in any way any action, suit, arbitration,
                         proceeding, application, motion or other litigation of any type adverse to
                         the rights, remedies, claims or defenses of DIP Lenders under the DIP
                         Term Sheet, this Interim Order (or, when applicable, the Final Order)
                         including preventing, hindering or otherwise delaying the exercise of any
                         rights, remedies, claims or defenses by the DIP Lenders under the DIP
                         Term Sheet, this Interim Order (or, when applicable, the Final Order) the
                         purpose of which is to seek, or the result of which would be to obtain, any
                         order, judgment determination, declaration or similar relief (A)
                         invalidating, setting aside, avoiding or subordinating, in whole or in part,

                                                  21
RLF1 20729430v.2
                   Case 19-10165-BLS       Doc 9     Filed 01/30/19      Page 43 of 78



                         the obligations of the DIP Facility or DIP Liens; (B) for monetary,
                         injunctive or other affirmative relief against the DIP Lenders or the
                         Collateral; or (C) preventing, hindering or otherwise delaying the exercise
                         by the DIP Lenders of any rights and remedies under this Interim Order or
                         the Final Order, the DIP Facility Documents, or applicable law, or the
                         enforcement or realization (whether by foreclosure, credit bid, further
                         order of the Court or otherwise) by the DIP Lenders upon any of their
                         respective collateral;

                   c.    to make any distribution under a plan of reorganization in any Case;

                   d.    to make any payment in settlement of any claim, action or proceeding,
                         before any court, arbitrator or other governmental body, without prior
                         written consent of the DIP Lenders, unless otherwise set forth in the
                         Approved Budget, or unless otherwise ordered by the Court;

                   e.    to pay any fees or similar amounts to any person who has proposed or may
                         propose to purchase interests of the Debtor (including so-called “Topping
                         Fees,” “Exit Fees” and other similar amounts) without prior written
                         consent by the DIP Lenders, unless otherwise set forth in accordance with
                         the Approved Budget;

                   f.    to object to, contest, or interfere with, in any way, the DIP Lenders’
                         enforcement or realization upon any of the Collateral once a Termination
                         Event has occurred, except as provided for in this Interim Order or the
                         Final Order, or seek to prevent the DIP Lenders from credit bidding in
                         connection with any proposed plan of reorganization or liquidation or any
                         proposed transaction pursuant to section 363 of the Bankruptcy Code;

                   g.    to use or seek to use any insurance or tax refund proceeds constituting
                         Collateral other than solely in accordance with the Approved Budget and
                         the DIP Facility Documents;

                   h.    to incur indebtedness other than in accordance with the Approved Budget
                         or the DIP Facility Documents without the prior consent of the DIP
                         Lenders;

                   i.    to object to or challenge in any way the claims, liens, or interests held by
                         or on behalf of the DIP Lenders;

                   j.    to assert, commence, prosecute or support any claims or causes of action
                         whatsoever, including, without limitation, any Avoidance Action, against
                         the DIP Lenders;

                   k.    to prosecute an objection to, contest in any manner, or raise any defenses
                         to, the validity, extent, amount, perfection, priority, or enforceability of, or
                         seek equitable relief from, any of the obligations under the DIP Facility,
                         the DIP Liens, or any other rights or interests of the DIP Lenders;

                                                   22
RLF1 20729430v.2
                   Case 19-10165-BLS       Doc 9    Filed 01/30/19     Page 44 of 78



                   l.     to sell or otherwise dispose of the Collateral other than as contemplated by
                          the DIP Term Sheet; or

                   m.     for any purpose otherwise limited by the DIP Term Sheet.

         25.       Reserved.

         26.       No Third Party Rights. Except as explicitly provided for herein, this Interim

Order does not create any rights for the benefit of any third party, creditor, equity holder or any

direct, indirect, or incidental beneficiary.

         27.       Reserved.

         28.       Reserved.

         29.       No Marshaling/Applications of Proceeds. Upon entry of the Final Order, the DIP

Lenders shall not be subject to the equitable doctrine of “marshaling” or any other similar

doctrine with respect to any of the Collateral.

         30.       Discharge Waiver. The Debtor expressly stipulates, and the Court finds and

adjudicates that, none of the obligations under the DIP Facility or the DIP Liens shall be

discharged by the entry of an order confirming any plan of reorganization or liquidation,

notwithstanding the provisions of section 1141(d) of the Bankruptcy Code, unless the obligations

under the DIP Facility have been paid in full in cash on or before the effective date of a

confirmed plan of reorganization or liquidation. Except as otherwise agreed to by the DIP

Lenders, the Debtor shall not propose or support any plan or sale of all or substantially all of the

Debtor’s assets or entry of any confirmation order or sale order that is not conditioned upon the

payment in full, in cash of all obligations under the DIP Facility.

         31.       Rights Preserved.   Other than as expressly set forth in this Interim Order, any

other rights, claims or privileges (whether legal, equitable or otherwise) of the DIP Lenders are

preserved.


                                                   23
RLF1 20729430v.2
                   Case 19-10165-BLS       Doc 9    Filed 01/30/19    Page 45 of 78



         32.       Release. Subject to the entry of the Final Order, the Debtor, on behalf of itself

and its estate (including any successor trustee or other estate representative in the Case or any

Successor Case) and any party acting by, through, the Debtor or its estate, hereby stipulate and

agree that they forever and irrevocably (a) release, discharge, waive, and acquit the DIP Agent

and the DIP Lenders, and each of their respective participants and each of their respective

affiliates, and each of their respective former, current, or future officers, employees, directors,

agents, representatives, owners, members, partners, financial advisors, legal advisors,

shareholders, managers, consultants, accountants, attorneys, affiliates, successors, assigns and

predecessors in interest (collectively, and in each case in their capacities as such, the “Released

Parties”), from any and all claims, demands, liabilities, responsibilities, disputes, remedies,

causes of action, indebtedness, and obligations, rights, assertions, allegations, actions, suits,

controversies, proceedings, losses, damages, injuries, attorneys’ fees, costs, expenses, or

judgments of every type, whether known, unknown, asserted, unasserted, suspected,

unsuspected, accrued, unaccrued, fixed, contingent, pending, or threatened, including, without

limitation, all legal and equitable theories of recovery, arising under common law, statute or

regulation or by contract, of every nature and description, arising out of, in connection with, or

relating to the DIP Facility, the DIP Term Sheet, the Facility Documents, or the transactions and

relationships contemplated hereunder or thereunder, including, without limitation, (i) any so-

called “lender liability” or equitable subordination claims or defenses, (ii) any and all claims and

causes of action arising under the Bankruptcy Code, and (iii) any and all claims and causes of

action regarding the validity, priority, perfection, or avoidability of the liens or secured claims of

the DIP Agent and the DIP Lenders, and (b) waive any and all defenses (including, without

limitation, offsets and counterclaims of any nature or kind) as to the validity, perfection, priority,



                                                   24
RLF1 20729430v.2
                   Case 19-10165-BLS      Doc 9    Filed 01/30/19    Page 46 of 78



enforceability, and nonavoidability of the obligations under the DIP Facility and the DIP Liens.

For the avoidance of doubt, the foregoing release shall not constitute a release of any rights

arising under the DIP Term Sheet or the DIP Facility Documents.

         33.       No Waiver by Failure to Seek Relief. The failure or delay of the DIP Lenders or

the DIP Agent to seek relief or otherwise exercise their respective rights and remedies under this

Interim Order, the DIP Facility Documents, or applicable law, as the case may be, shall not

constitute a waiver of any of the rights hereunder, thereunder, or otherwise of the DIP Lenders or

the DIP Agent.

         34.       Binding Effect of Interim Order.      Immediately upon entry by the Court

(notwithstanding any applicable law or rule to the contrary) and Closing, the terms and

provisions of this Interim Order, including the liens granted herein shall, nunc pro tunc to the

Petition Date, become valid and binding upon and inure to the benefit of the Debtor, the DIP

Lenders, all other creditors of the Debtor, any Statutory Committee or any other court appointed

committee appointed in the Case, the U.S. Trustee and all other parties in interest and their

respective successors and assigns, including any trustee or other fiduciary hereafter appointed in

the Case, any Successor Case, or upon dismissal of the Case or any Successor Case.

         35.       No Modification of Interim Order. The Debtor irrevocably waives the right to

seek and shall not seek or consent to, directly or indirectly: (a) without the prior written consent

of the DIP Lenders, (i) any modification, stay, vacatur or amendment to this Interim Order; or

(ii) a priority claim for any administrative expense or unsecured claim against the Debtor (now

existing or hereafter arising of any kind or nature whatsoever, including, without limitation any

administrative expense of the kind specified in sections 503(b), 507(a) or 507(b) of the

Bankruptcy Code) in the Case or any Successor Case, equal or superior to the DIP Claims; and



                                                  25
RLF1 20729430v.2
                   Case 19-10165-BLS       Doc 9    Filed 01/30/19    Page 47 of 78



(b) without the prior written consent of the DIP Lenders, any lien on any of the Collateral with

priority equal or superior to the DIP Lien. The Debtor irrevocably waives any right to seek any

material amendment, modification or extension of this Interim Order without the prior written

consent, as provided in the foregoing, of the DIP Lenders, and no such consent shall be implied

by any other action, inaction or acquiescence of DIP Lenders.

         36.       Interim Order Controls. This Interim Order shall constitute this Court’s findings

of fact and conclusions of law based upon the record of the Case at the Interim Hearing and shall

upon its entry by this Court take effect and be fully enforceable nunc pro tunc to the Petition

Date. There shall be no stay of execution or effectiveness of this Interim Order, notwithstanding

anything to the contrary in the Bankruptcy Rules or other applicable law; any applicable stay is

hereby waived. In the event of any inconsistency between the terms and conditions of the DIP

Term Sheet, the DIP Facility Documents or this Interim Order, the provisions of this Interim

Order shall govern and control.

         37.       Survival. The provisions of this Interim Order and any actions taken pursuant

hereto shall survive entry of any order which may be entered: (a) confirming any plan of

reorganization in the Case; (b) converting the Case to a case under chapter 7 of the Bankruptcy

Code; (c) dismissing the Case or any Successor Case; or (d) pursuant to which the Court abstains

from hearing the Case or any Successor Case. The terms and provisions of this Interim Order,

including the claims, liens, security interests and other protections granted to the DIP Lenders

pursuant to this Interim Order, notwithstanding the entry of any such order, shall continue in the

Case, in any Successor Case, or following dismissal of the Case or any Successor Case, and shall

maintain their priority as provided by this Interim Order until all obligations under the DIP

Facility have been paid in full.



                                                   26
RLF1 20729430v.2
                   Case 19-10165-BLS       Doc 9    Filed 01/30/19    Page 48 of 78



         38.       Cooperation Among the Parties. Except in the event not reasonably practicable,

the Debtor shall provide copies of all substantive motions, applications, other pleadings, and

proposed forms of order with respect thereto (all of which shall be in form and substance

reasonably acceptable to the DIP Lenders) to the DIP Lenders prior to the filing of any such

substantive motions, applications, other pleadings, and proposed forms of order with respect

thereto with the Court.

         39.       Preservation of Rights Granted Under this Interim Order.

                   (a)    Except as expressly provided herein or in the DIP Term Sheet, no claim or

lien having a priority senior to or pari passu with that granted by this Interim Order to the DIP

Lenders shall be granted while any portion of the obligations under the DIP Facility remains

outstanding, and the DIP Liens shall not be subject to or junior to any lien or security interest

that is avoided and preserved for the benefit of the Debtor’s estates under section 551 of the

Bankruptcy Code or subordinate to or made pari passu with any other lien or security interest,

whether under section 364(d) of the Bankruptcy Code or otherwise.

                   (b)    Unless all obligations under the DIP Facility shall have been indefeasibly

paid in full, the Debtor shall not seek, and it shall constitute an Event of Default under the DIP

Term Sheet, if the Debtor seeks, or if there is entered (i) any stay, vacatur, rescission or

modification of this Interim Order or the Final Order without the prior written consent of the DIP

Lenders, and no such consent shall be implied by any other action, inaction or acquiescence by

the DIP Lenders, (ii) an order converting the Case to a case under chapter 7 of the Bankruptcy

Code or dismissing any of these Case, or (iii) unless otherwise approved by the DIP Lenders, an

order granting a change of venue with respect to the Case or any related adversary proceeding. If

an order dismissing the Case under section 1112 of the Bankruptcy Code or otherwise is at any



                                                   27
RLF1 20729430v.2
                   Case 19-10165-BLS         Doc 9    Filed 01/30/19   Page 49 of 78



time entered, (x) the DIP Liens shall continue in full force and effect and shall maintain their

priorities as provided in this Interim Order until all obligations under the DIP Facility shall have

been paid and satisfied in full and shall, notwithstanding such dismissal, remain binding on all

parties in interest, and (y) this Court shall retain jurisdiction, to the extent it has jurisdiction,

notwithstanding such dismissal, for the purposes of enforcing the claims, liens and security

interests referred to in clause (x) above.

                   (c)   If any or all of the provisions of this Interim Order are hereafter reversed,

modified, vacated or stayed, such reversal, stay, modification or vacatur shall not affect (i) the

validity, priority or enforceability of any obligations under the DIP Facility incurred prior to the

actual receipt of written notice by the DIP Lenders, as applicable, of the effective date of such

reversal, stay, modification or vacatur, or (ii) the validity, priority, or enforceability of the DIP

Liens. Notwithstanding any such reversal, stay, modification or vacatur, any use of Collateral or

any obligations under the DIP Facility incurred by the Debtor to the DIP Lenders prior to the

actual receipt of written notice by the DIP Lenders of such reversal, stay, modification or vacatur

shall be governed in all respects by the original provisions of this Interim Order, and the DIP

Lenders shall be entitled to all of the rights, remedies, privileges and benefits granted in section

364(e) of the Bankruptcy Code, this Interim Order, and pursuant to the DIP Term Sheet and the

DIP Facility Documents with respect to all such uses of the Collateral and all obligations under

the DIP Facility.

                   (d)   Nothing contained in this Interim Order shall limit the Debtor’s fiduciary

duties.

          40.      Final Hearing.   The Final Hearing to consider entry of the Final Order and

approval of the DIP Facility on a final basis is scheduled for _________, 2019 at _________.



                                                     28
RLF1 20729430v.2
                   Case 19-10165-BLS        Doc 9    Filed 01/30/19    Page 50 of 78



(ET) before the Honorable __________________, United States Bankruptcy Judge, Courtroom

__, at the United States Bankruptcy Court for the District of Delaware, 824 North Market Street,

Wilmington, Delaware 19801.

         41.       Notice of Final Hearing: Within three (3) Business Days of the date of the entry

of this Interim Order, the Debtor shall serve, by United States mail, first-class postage prepaid, a

copy of the Motion and this Interim Order upon: (i) the U.S. Trustee; (ii) the United States

Attorney for the District of Delaware; (iii) the Internal Revenue Service; (iv) the parties included

on the Debtor’s consolidated list of twenty (20) largest unsecured creditors; (v) the DIP Lenders;

(vi) counsel to the DIP Lenders; (vii) financial institutions where the Debtor holds bank

accounts; (viii) any party that has requested notice pursuant to Bankruptcy Rule 2002; (ix)

Automotive Rentals, Inc. and (x) proposed counsel for any Statutory Committee.

         42.       Objection Deadline: Objections, if any, to the relief sought in the Motion shall be

in writing, shall set forth with particularity the grounds for such objections or other statement of

position, shall be filed with the clerk of the Court, and personally served upon: (a) proposed

counsel to the Debtor, (b) the U.S. Trustee; (c) proposed counsel to any Statutory Committee;

and (d) counsel to the DIP Lenders, so that such objections are filed with the Court and received

by said parties on or before __:___ p.m. prevailing Eastern Time on ________, 2019 with respect

to entry of the Final Order.

         43.       Retention of Jurisdiction.   The Court shall retain jurisdiction to enforce this

Interim Order according to its terms to the fullest extent permitted by applicable law.


Dated:                             , 2019
         Wilmington, Delaware


                                                 UNITED STATES BANKRUPTCY JUDGE


                                                    29
RLF1 20729430v.2
                   Case 19-10165-BLS   Doc 9   Filed 01/30/19   Page 51 of 78




                                          Exhibit 1

                                       DIP Term Sheet




RLF1 20729430v.2
                  Case 19-10165-BLS           Doc 9     Filed 01/30/19       Page 52 of 78



                        CONSOLIDATED INFRASTRUCTURE GROUP, INC.
                   $3 Million Senior Secured Debtor-in-Possession Term Loan Facility
                                   Summary of Terms and Conditions

THIS SUMMARY OF TERMS AND CONDITIONS (THE “TERM SHEET”) DOES NOT CONSTITUTE
A LEGALLY BINDING OBLIGATION OR COMMITMENT, UNLESS AND UNTIL IT IS FULLY
EXECUTED AND DELIVERED BY ALL PARTIES HERETO AND ALL CONDITIONS PRECEDENT
SET FORTH BELOW HAVE BEEN SATISFIED OR WAIVED.

This terms outlined below in this Term Sheet are the terms and conditions for a senior secured debtor-in-
possession credit facility to be made available to Consolidated Infrastructure Group, Inc. This Term Sheet; a
credit agreement containing substantially the terms and subject to the conditions set forth in the Term Sheet, if
any; the Interim Order (defined herein); and the Final Order (defined herein) shall collectively constitute the
exclusive and definitive documentation and agreement among the parties (the “DIP Financing Documents”).

              __________________________________________________________________

Borrower:               Consolidated Infrastructure Group, Inc. (“CIG” or the “Borrower”), as a debtor and
                        debtor in possession in a proceeding (the “Bankruptcy Case”) under chapter 11 of
                        the United States Bankruptcy Code (the “Bankruptcy Code”) to be filed in the
                        United States Bankruptcy Court for the District of Delaware (the “Bankruptcy
                        Court”). The date of commencement of the Bankruptcy Case will be referred to
                        herein as the “Petition Date.” Upon commencement of the Bankruptcy Case, the
                        Borrower will be referred to as the “Debtor.”


DIP                     Parallel49 Equity U.S. Management (Fund V), Inc., in its capacity as administrative
Administrative          agent and collateral agent (in such capacity, the “DIP Agent”) under the facility
Agent:                  governing the DIP Loans (the “DIP Facility”).


Lenders:                Parallel49 Equity (Fund V), Limited Partnership, a Delaware limited partnership;
                        and Parallel49 Equity (Fund V) BC, Limited Partnership, a British Columbia limited
                        partnership (the “Lenders,” and each a “Lender”).


Backstop Party:         Parallel49 Equity (Fund V), Limited Partnership, a Delaware limited partnership;
                        and Parallel49 Equity (Fund V) BC, Limited Partnership, a British Columbia limited
                        partnership.


DIP Facility:           A maximum amount of $3 million in the aggregate of DIP Loans and other financial
                        accommodations, as follows:

                        A senior secured non-amortizing U.S. dollar denominated term loan facility in an
                        aggregate principal amount of up to of $3 million (the “DIP Facility,” and the loans
                        made thereunder, the “DIP Loans”) consisting of new money commitments. The
                        DIP Loans may be drawn in multiple installments, with up to $1 million of DIP
                        Loans available upon entry of the Interim Order (as defined below) and shall be
                        subject to the Approved Budget (as defined below).




  EAST\164280666.9
                Case 19-10165-BLS          Doc 9      Filed 01/30/19       Page 53 of 78




Availability of      Pursuant to the “Conditions Precedent to the Initial Extension of Credit” set forth
Initial DIP Loans:   below, the Lenders may make loans to the Borrower (the “Initial DIP Loan”) in an
                     aggregate principal amount not to exceed $3 million.


Security and         The obligations of the Borrower under the DIP Facility shall, subject to the Carve-
Priority:            Out (as defined below), at all times pursuant to 364(c)(2) of the Bankruptcy Code,
                     be secured by a perfected first priority security interest and lien on the Collateral of
                     the Debtor including the proceeds of any claims and causes of action under section
                     502(d), 544, 545, 547, 548 and 550 of the Bankruptcy Code (collectively,
                     “Avoidance Actions”) (it being understood that such lien on the proceeds of
                     Avoidance Actions shall attach upon entry of the Final Order).

                     The liens described above shall be effective and perfected upon entry of the Interim
                     Order, unless otherwise set forth above.

                     “Collateral” means all unencumbered assets and property of the Borrower currently
                     owned or hereafter acquired and each of the Loan Parties, as applicable, including,
                     without limitation, inventory, accounts receivable, property, plant, equipment, rights
                     under leases and other contracts, patents, copyrights, trademarks, tradenames and
                     other intellectual property and capital stock of subsidiaries), and the proceeds
                     thereof, subject to exclusions to be agreed that are customary for facilities of this
                     type.


Carve-Out:           The “Carve-Out” is an amount equal to the sum of (i) all fees required to be paid
                     to the clerk of the Bankruptcy Court and to the Office of the United States Trustee
                     under section 1930(a) of title 28 of the United States Code plus interest at the
                     statutory rate (without regard to the notice set forth in (iii) below); (ii) fees and
                     expenses of up to $50,000 incurred by a trustee under section 726(b) of the
                     Bankruptcy Code (without regard to the notice set forth in (iii) below); and (iii)
                     allowed and unpaid claims for unpaid fees, costs and expenses (the “Professional
                     Fees”) incurred by persons or firms retained by the Debtor or the official committee
                     of unsecured creditors appointed in the Bankruptcy Case (the “Creditors’
                     Committee”), if any, whose retention is approved by the Bankruptcy Court pursuant
                     to sections 327, 328 or 363 and 1103 of the Bankruptcy Code, subject to the terms
                     of the Approved Budget, the Interim Order, the Final Order and any other interim
                     or other compensation order entered by the Bankruptcy Court that are incurred (A)
                     at any time before delivery to the Borrower of a Carve-Out Trigger Notice (as
                     defined below), whether allowed by the Bankruptcy Court prior to the delivery of a
                     Carve-Out Trigger Notice, subject to any limits imposed by the Approved Budget,
                     the Interim Order or Final Order; and (B) after the occurrence and during the
                     continuance of an Event of Default and delivery of written notice (the “Carve-Out
                     Trigger Notice”) thereof (which may be by email) to the Debtor, the Debtor’s
                     counsel, the United States Trustee, and lead counsel for the Creditors’ Committee,
                     if any, in an aggregate amount not to exceed $300,000; provided, that nothing herein
                     shall be construed to impair the ability of any party to object to the fees, expenses,
                     reimbursement or compensation described in clauses (i), (ii), (iii)(A) or (iii)(B)
                     above, on any grounds.




                                                     2
 EAST\164280666.9
                 Case 19-10165-BLS        Doc 9      Filed 01/30/19       Page 54 of 78




                     Notwithstanding the foregoing, the Carve-Out shall not include, apply to or be
                     available for any fees or expenses incurred by any party in connection with (a) the
                     investigation, initiation or prosecution of any claims, causes of action, adversary
                     proceedings or other litigation against any of the Lenders; (b) attempts to modify
                     any of the rights granted to the Lenders; (c) attempts to prevent, hinder or otherwise
                     delay any of the Lenders’ assertion, enforcement or realization upon any Collateral
                     in accordance with the DIP Facility Documents; (d) paying any amount on account
                     of any claims arising before the commencement of the Cases unless such payments
                     are approved by an order of the Bankruptcy Court; or (e) after delivery of a Carve-
                     Out Trigger Notice, any success, completion, back-end or similar fees.

                     For the avoidance of doubt and notwithstanding anything to the contrary herein, the
                     Carve-Out shall be senior to all liens and claims securing the DIP Loans, any
                     adequate protection liens, if any, and the superpriority claims, and any and all other
                     liens or claims securing the DIP Facility.


Purpose/Use of       Amounts that may be made available under the DIP Facility shall be used by the
Proceeds:            Borrower to fund costs of administering the Bankruptcy Case and for general
                     working capital, provided that such amounts shall only be funded by the Lenders
                     and allocated and spent by the Borrower in accordance with the Approved Budget.


Approved Budget
                     An initial budget through the period ending April 29, 2019 shall be prepared by the
and Reporting
                     Borrower and approved by the Lenders (once so approved, and subject to any update
Compliance:
                     as may be approved by the Lenders, the “Approved Budget”). The Approved
                     Budget shall be updated by the Borrower from time to time. The Borrower shall be
                     required to comply with such Approved Budget in all material respects for purposes
                     of the DIP Facility, subject to the permitted variance approved by the DIP Lenders
                     in their sole discretion.

                     The Borrower shall provide a budget variance report/reconciliation (the “Budget
                     Variance Report”) by 12:00 p.m. prevailing Central Time on Wednesday of each
                     week for the week most recently ended (i) showing by line item actual cash receipts,
                     disbursements, Company professional fees, capital expenditures and billings for the
                     immediately preceding week, the immediately preceding rolling four week
                     cumulative period on and after the Closing Date, noting therein all variance, on a
                     line-item basis, from amounts set forth for such period in the Approved Budget, and
                     shall include explanations for all material variance for such week, and (ii) certified
                     by a responsible officer of the Borrower.


Interest:            The outstanding DIP Loans and other obligations under the DIP Facility shall bear
                     interest at a fixed rate equivalent to LIBOR plus 9.00% per annum, which fixed rate
                     shall be determined as of the Closing Date.

                     “LIBOR” means the London interbank offered rate, which in no event will be less
                     than 1.50% per annum.




                                                    3
 EAST\164280666.9
                Case 19-10165-BLS            Doc 9      Filed 01/30/19       Page 55 of 78




Default Interest:      Upon the occurrence of and during the continuance of an event of default, the DIP
                       Loans will bear interest at an additional 1.00% per annum.


Mandatory              Mandatory prepayment of the DIP Loans shall be required with (a) 100% of the net
Prepayments:           cash proceeds received for the incurrence of indebtedness not permitted by the
                       express written consent of the DIP Lenders in their sole discretion and (b) 100% of
                       the net cash proceeds from sales, recoveries or other dispositions (including
                       casualty events) of any Collateral (excluding the sale of inventory in the ordinary
                       course of business and subject to other exceptions to be agreed upon).


Optional               The Borrower may, upon at least one (1) business day notice, prepay in full or in
Prepayments            part, without premium or penalty, repay the DIP Loans.


Maturity:              The DIP Facility shall mature upon the “Termination Date,” which, with respect
                       to the DIP Facility, shall be the earliest of (a) the date that is nine months after the
                       Petition Date, (b) 45 days after the entry of the Interim Order if the Final Order has
                       not been entered by the Bankruptcy Court prior to the expiration of such period, (c)
                       the consummation of a sale of substantially all of the assets of the Debtors, (d) the
                       substantial consummation of a plan of reorganization or a plan of liquidation filed
                       in the Bankruptcy Case that is confirmed pursuant to an order entered by the
                       Bankruptcy Court, and (e) the acceleration of the DIP Loans and the termination of
                       the commitment with respect to such DIP Facility in accordance with the DIP Term
                       Sheet.


Conditions             The initial extension of credit (the “Closing”; the date on which the Closing occurs,
Precedent to the       the “Closing Date”) under each of the DIP Facility shall be subject to the
Initial Extension of   satisfaction (or waiver) of the following conditions precedent among others (and
Credit:                the conditions set forth under “Conditions Precedent to Each Loan” below):

                            (i) The Petition Date shall have occurred, and the Borrower shall be a debtor
                                and a debtor-in-possession. The Interim Order and all other “first day
                                orders” shall be in form and substance satisfactory to the Lenders.

                            (ii) Not later than 10 business days following the Petition Date (or such later
                                 date as the Lenders may agree), the Lenders shall have received a signed
                                 copy of an order of the Bankruptcy Court in form and substance
                                 satisfactory to the Lenders (the “Interim Order”), authorizing and
                                 approving the making of the DIP Loans in the amounts consistent with
                                 those set forth in the “DIP Facility” section above, and the granting of the
                                 claims and liens and other liens referred to above under the heading
                                 “Security and Priority”, which Interim Order shall not have been vacated,
                                 reversed, modified, amended or stayed.

                            (iii) No trustee or examiner having expanded powers shall have been appointed
                                  with respect to the Bankruptcy Case.




                                                       4
 EAST\164280666.9
                Case 19-10165-BLS           Doc 9      Filed 01/30/19        Page 56 of 78




Conditions           On the funding date of each DIP Loan after the initial extension of credit, (i)
Precedent to Each    immediately prior to, and after giving effect to, such funding or issuance, there shall
Loan:                exist no default under the Term Sheet; (ii) the representations and warranties of the
                     Loan Parties therein shall be true and correct in all material respects (or in the case
                     of representations and warranties with a “materiality” qualifier, true and correct in
                     all respects) immediately prior to, and after giving effect to, such funding or
                     issuance; (iii) the making of such DIP Loan shall not violate any requirement of
                     law and shall not be enjoined, temporarily, preliminarily or permanently; (iv) the
                     making of such DIP Loan shall not result in the aggregate outstandings under the
                     DIP Facility exceeding the amount authorized by the Interim Order or the Final
                     Order, as applicable; (v) termination statements with respect to the UCC financing
                     statements filed by Citibank, N.A., Fidus Investment Corporation and CIBC Bank
                     USA of shall have been filed with the Delaware Department of State and delivered
                     to the DIP Lenders; and (vi) the Interim Order or Final Order, as the case may be,
                     shall be in full force and effect and shall not have been vacated, reversed, modified,
                     amended or stayed in any respect.


Representation and   The DIP Facility Documents shall contain representations and warranties that are
Warranties:          usual and customary for facilities of this type, subject to the approval of the Lenders
                     in their sole discretion, including, but not limited, to the following: (i) financial
                     condition, (ii) no change, (iii) corporate existence, (iv) compliance with law, (v)
                     power, (vi) authorization, (vii) enforceable obligations, (viii) no legal bar, (ix)
                     litigation, (x) no default, (xi) ownership of property, (xii) liens, (xiii) insurance, (xiv)
                     intellectual property, (xv) taxes, (xvi) federal regulations, (xvii) labor matters, (xviii)
                     ERISA, (xix) Investment Company Act, (xx) other regulations, (xxi) subsidiaries,
                     (xxii) use of proceeds, (xxiii) environmental matters, (xxiv) accuracy of
                     information, etc., (xxv) security documents, (xxvi) senior indebtedness, (xxvii)
                     Regulation H, (xxviii) Corporation status, (xxix) anti-terrorism law, and (xxx)
                     Foreign Corrupt Practices Act.


Case Milestones:     The Term Sheet shall require compliance with the following milestones in
                     accordance with the applicable timing referred to below (or such later dates as
                     approved by the Lenders):

                         (i)     Not later than a date that is 60 days following the Petition Date, the Debtor
                                 shall file with the Bankruptcy Court, a motion to approve bidding
                                 procedures with respect to a sale of all or substantially all of the Debtor’s
                                 assets, which motion shall be reasonably satisfactory to the Lenders.

                         (ii)    Not later than a date that is 90 days following the Petition Date, the
                                 Bankruptcy Court shall enter an order approving the proposed bidding
                                 procedures, which bidding procedures shall be reasonably satisfactory to
                                 the Lenders.

                         (iii)   Not later than a date that is 120 days following the Petition Date, the
                                 Debtor shall consummate the sale of all or substantially all of its assets




                                                      5
 EAST\164280666.9
                Case 19-10165-BLS         Doc 9      Filed 01/30/19        Page 57 of 78




                        (iv)   Not later than a date that is 150 days following the Petition Date, the
                               Debtor shall file with the Bankruptcy Court a plan of reorganization or a
                               plan of liquidation and a disclosure statement, which plan and disclosure
                               statement shall be reasonably satisfactory to the Lenders in their sole
                               discretion.

                        (v)    Not later than a date that is 180 days following the Petition Date, the
                               Bankruptcy Court shall enter an order approving the disclosure statement,
                               which disclosure statement shall be reasonably satisfactory to the Lenders
                               in their sole discretion.

                        (vi)   Not later than a date that is 210 days following the Petition Date, the
                               Bankruptcy Court shall enter an order confirming a plan of reorganization
                               or a plan of liquidation, which plan shall be reasonably satisfactory to the
                               Lenders in their sole discretion.

                        (vii) Not later than a date that is 270 days following the Petition Date, such
                              plan of reorganization or a plan of liquidation, which plan shall be
                              reasonably satisfactory to the Lenders in their sole discretion, shall
                              become effective.


Negative            The DIP Facility Documents shall contain negative covenants usual and customary
Covenants:          for facilities of this type, to be applicable to the Borrower and in each case with
                    customary exceptions, qualifications and baskets to be agreed upon in the DIP
                    Facility Documents, subject to the approval of the Lenders in their sole discretion,
                    which include, but not be limited to, the following: (i) limitations on indebtedness,
                    (ii) limitations on liens, (iii) limitations on fundamental changes, (iv) limitations on
                    dispositions of property, (v) limitations on restricted payments, (vi) limitations on
                    investments, (vii) limitations on prepayments and modifications of certain debt
                    instruments or organization documents, (viii) limitations on transactions with
                    affiliates, (ix) limitations on changes in fiscal periods and accounting changes, (x)
                    limitations on negative pledge clauses, (xi) limitations on clauses restricting
                    subsidiary distributions, (xii) limitations on lines of business, (xiii) limitations on
                    material agreements, (xiv) limitations on capital expenditures, (xv) limitations on
                    sale and leaseback transactions, (xvi) limitations on locations of collateral, and (xvii)
                    certain bankruptcy matters.


Affirmative         The DIP Facility Documents shall contain affirmative covenants usual and
Covenants:          customary for facilities of this type, to be applicable to the Borrower and in each
                    case with customary exceptions, qualifications and baskets to be agreed upon in the
                    DIP Facility Documents, subject to the approval of the Lenders in their sole
                    discretion, which shall include, but not be limited to, the following: (i) financial
                    statements, (ii) certificates; other information, (iii) payment of obligations, (iv)
                    maintenance of existence; compliance, (v) maintenance of property; insurance, (vi)
                    inspection of property; books and records; discussion, (vii) notices, (viii)
                    environmental laws, (ix) additional collateral, etc., (x) security interests; further
                    assurances, (xi) ERISA, (xii) use of proceeds, and (xiii) certain bankruptcy matters.




                                                    6
 EAST\164280666.9
                Case 19-10165-BLS          Doc 9      Filed 01/30/19        Page 58 of 78




Financial            The DIP Facility Documents shall contain financial covenants to be mutually agreed
Covenants:           upon, subject to the approval of the Lenders in their sole discretion.


Events of Default:   The DIP Facility Documents shall contain events of default, and where appropriate,
                     grace periods and exceptions, which events of default (the “Events of Default”)
                     shall include, but not be limited to, the following: (i) failure to pay principal or
                     interest at the Termination Date or as set forth in the DIP Facility Documents; (ii)
                     breaches of representations and warranties; (iii) failure to comply with covenants;
                     (iv) postpetition judgments subject to carve-outs; (v) actual or asserted invalidity or
                     impairment of any DIP Facility Documents (including the failure of any lien to
                     remain perfected); (vi) change of ownership or control; (vii) failure of
                     subordination; (viii) the entry of an order dismissing the Bankruptcy Case or
                     converting the Bankruptcy Case to a case under chapter 7 of the Bankruptcy Code,
                     or the filing by the Borrower of a motion or other pleading seeking entry of such
                     order; (ix) a trustee, responsible officer or an examiner having expanded powers
                     (beyond those set forth under Sections 1106(a)(3) and (4) of the Bankruptcy Code)
                     under Bankruptcy Code section 1104 (other than a fee examiner) is appointed or
                     elected in the Bankruptcy Case, the Borrower applies for, consents to, or acquiesces
                     in, any such appointment, or the Bankruptcy Court shall have entered an order
                     providing for such appointment, in each case without the prior written consent of
                     the Lenders in their sole discretion; (x) the entry of an order staying, reversing,
                     vacating or otherwise modifying the Interim Order or the Final Order, in each case
                     in a manner adverse in any material respect to the Administrative Agent or the
                     Lenders, or the filing by the Borrower of an application, motion or other pleading
                     seeking entry of such an order; (xi) the entry of an order in the Bankruptcy Case
                     granting relief from any stay of proceeding (including, without limitation, the
                     automatic stay) so as to allow a third party to proceed against any material assets of
                     the Borrower in excess of an amount to be mutually agreed; (xii) the entry of a final
                     non-appealable order in the Bankruptcy Case charging any of the Collateral under
                     Section 506(c) of the Bankruptcy Code against the Lenders or the commencement
                     of any other actions by the Borrower (or any direct or indirect parent thereof) that
                     challenges the rights and remedies of the Administrative Agent or the Lenders under
                     the DIP Facility in the Bankruptcy Case or that is inconsistent with the DIP Facility
                     Documents; (xiii) without the consent of the Lenders, the entry of an order in the
                     Bankruptcy Case seeking authority to obtain financing under section 364 of the
                     Bankruptcy Code (other than the DIP Facility), unless such financing would repay
                     in full in cash all obligations under the DIP Facility upon consummation thereof;
                     (xiv) termination or expiration of any exclusivity period for the Borrower to file or
                     solicit acceptances for a plan of reorganization or a plan of liquidation; (xv) the filing
                     or support of any pleading by the Borrower, seeking, or otherwise consenting to,
                     any of the matters set forth in clauses (viii) through (xiv) above; (xvi) the entry of
                     the Final Order shall not have occurred within 45 days after the entry of the Interim
                     Order (or such later date as the Lenders may reasonably agree); (xvi) except with
                     the consent of the Lenders, an order of the Bankruptcy Court granting, other than in
                     respect of the DIP Facility and the Carve-Out, any claim entitled to superpriority
                     administrative expense claim status in the Bankruptcy Case pursuant to section
                     364(c)(1) of the Bankruptcy Code or senior secured status pursuant to section
                     364(c)(2) of the Bankruptcy Code senior to or pari passu with the claims of the
                     Lenders under the DIP Facility; and (xvii) a plan of reorganization or a plan of



                                                     7
 EAST\164280666.9
                Case 19-10165-BLS        Doc 9      Filed 01/30/19       Page 59 of 78




                    liquidation shall be confirmed in the Bankruptcy Case that is not acceptable to the
                    Lenders or any order shall be entered to dismiss the Bankruptcy Case and which
                    order does not provide for termination of the unused commitments under the DIP
                    Facility and payment in full in cash of the Borrower’s obligations under the DIP
                    Facility and that is not otherwise reasonably satisfactory to the Lenders, or the
                    Borrower shall file, propose, support, or fail to contest in good faith the filing or
                    confirmation of such a plan or the entry of such an order.

                    Notwithstanding anything to the contrary contained herein, any Event of Default
                    under the Term Sheet shall be deemed not to be continuing if the events, acts or
                    condition that gave rise to such Event of Default have been remedied or cured
                    (including by payment, notice, taking of action or omitted to take any action) or have
                    ceased to exist.

                    Upon the occurrence of an Event of Default, the Lenders may (x) declare (i) the
                    termination, reduction or restriction of any further commitment to the extent any
                    such commitment remains, (ii) all obligations to be immediately due and payable,
                    without presentment, demand, protest, or other notice of any kind, all of which are
                    expressly waived by the Borrower, and (iii) the termination of the DIP Facility
                    Documents as to any future liability or obligation of the Lenders, but without
                    affecting any of the liens or the obligations under the DIP Facility and (y) upon the
                    giving of 5 calendar days’ notice to the Borrower (the “Remedies Notice Period”),
                    exercise all other rights and remedies provided for in the DIP Facility Documents
                    and applicable law.

                    During the Remedies Notice Period, any party in interest shall be entitled to seek an
                    emergency hearing with the Bankruptcy Court, for the sole purpose of contesting
                    whether an Event of Default has occurred and/or is continuing.


Expenses and        The Borrower shall pay or reimburse the Lenders for all reasonable and documented
Indemnification:    out-of-pocket costs and expenses incurred (including reasonable and documented
                    fees and expenses of DLA Piper LLP (US)) in connection with (i) the preparation,
                    negotiation and execution of the DIP Facility and the DIP Facility Documents; (ii)
                    the syndication and funding of the DIP Loans; (iii) the creation, perfection or
                    protection of the liens under the DIP Facility Documents (including all search, filing
                    and recording fees); and (iv) the on-going administration of the DIP Facility
                    Documents (including the preparation, negotiation and execution of any
                    amendments, consents, waivers, assignments, restatements or supplements thereto)
                    and the Bankruptcy Case.

                    The Borrower shall pay or reimburse the Lenders for all reasonable and documented
                    out-of-pocket costs and expenses incurred (including reasonable and documented
                    fees and expenses of DLA Piper LLP (US)) in connection with (i) the enforcement
                    of the DIP Facility Documents; (ii) any refinancing or restructuring of the DIP
                    Facility in the nature of a “work-out”; and (iii) any legal proceeding relating to or
                    arising out of the DIP Facility or the other transactions contemplated by the DIP
                    Facility Documents, including the Bankruptcy Case.




                                                   8
 EAST\164280666.9
                 Case 19-10165-BLS        Doc 9     Filed 01/30/19       Page 60 of 78




                     The Borrower will indemnify and hold harmless the Lenders and their respective
                     affiliates, officers, directors, employees, agents, advisors, attorneys and
                     representatives from and against all losses, liabilities (including coverage of
                     environmental liabilities), claims, damages or other expenses arising out of or
                     relating to the DIP Facility Documents and Debtor’s use of the financing provided
                     thereunder.

                     The indemnification will survive and continues for the benefit of all such persons or
                     entities.


Counsel to the       DLA Piper LLP (US)
Lenders:


Governing Law        Federal bankruptcy law and the laws of the State of Delaware.
and Submission to
Exclusive
Jurisdiction:




                                                    9
 EAST\164280666.9
Case 19-10165-BLS   Doc 9   Filed 01/30/19   Page 61 of 78
Case 19-10165-BLS   Doc 9   Filed 01/30/19   Page 62 of 78
Case 19-10165-BLS   Doc 9   Filed 01/30/19   Page 63 of 78
                   Case 19-10165-BLS   Doc 9    Filed 01/30/19   Page 64 of 78



                                          Exhibit 2

                                       Approved Budget




                                               31
RLF1 20729430v.2
                                                                     Case 19-10165-BLS                                                       Doc 9                     Filed 01/30/19                                     Page 65 of 78

CIG, Inc.
13 week DIP Financing Budget

Week                                          1                          2                        3                        4                        5                         6                      7                        8                        9                    10                11                      12                        13
Week of:                                  1/28/2019                  2/4/2019                 2/11/2019                2/18/2019                2/25/2019                 3/4/2019               3/11/2019                3/18/2019                3/25/2019             4/1/2019          4/8/2019                4/15/2019                 4/22/2019

Beginning Cash Balance                 $             62,400      $               5,900     $          402,039 $          333,167 $          283,513 $          253,179                        $          563,473 $          665,673 $          654,921 $          632,587 $          208,719 $          348,819                           $       1,037,313
  Inflows                                                    ‐                  29,505                  221,445              152,651                16,666                       ‐                         192,200              220,319                16,666                       ‐              170,100              202,494                          16,666
  Outflows                                           (56,500)               (633,366)                 (290,317)            (202,305)               (47,000)            (689,706)                            (90,000)            (231,071)               (39,000)            (423,868)               (30,000)            (514,000)                       (81,082)
   Borrowings                                                ‐            1,000,000                                                                                  1,000,000                                                                                                                                        1,000,000
Ending Cash Balance                    $               5,900     $          402,039        $          333,167 $          283,513 $          253,179 $          563,473                        $          665,673 $          654,921 $          632,587 $          208,719 $          348,819 $       1,037,313                            $          972,897



Inflows:
  City of Davenport                                                                                                                                         16,666                                                                                              16,666                                                                                   16,666
  NIPSCO                                                                                                                          140,651                                                                                           216,319                                                                                  198,494
  OneGas W&P                                                                                            146,445                                                                                            192,200                                                                                   170,100
  Pioneer (Oct Inv)                                                             29,505
  Wells Fargo ‐ return of CC deposit                                                                      75,000
  KGP, Co                                                                                                                           12,000                                                                                               4,000                                                                                    4,000
  Other
                                                             ‐                  29,505              221,445              152,651                16,666                       ‐                             192,200              220,319                16,666                       ‐                170,100              202,494                16,666

Outflows:
  Payroll                                             10,000              140,000                                                 150,000                                         160,000                                 170,000                                         180,000                                            210,000
  NWC seasonal ramp‐up                                                                                                                                         5,000                   5,000                   5,000
                                                                                                                                                                                                                               5,000                   5,000                   5,000
  ERP Insurance                                              ‐                       ‐              258,817                                                                       123,435                                                                                 123,435
  Workers Comp Insurance                              15,000                                                                                                   8,000                                                                                   8,000
  Fuel                                                   7,500                   5,000                   7,500                         5,000                   5,000                   6,000                   5,000
                                                                                                                                                                                                                               7,000                   6,000                   8,000                      9,000                   8,000                   9,000
  Field Supplies                                      10,000                46,220                10,000                            10,000                10,000                10,000                10,000                10,000                   5,000                10,000                          5,000                10,000                   5,000
  Employee Benefits                                                           19,426                                                                                                18,551                                                                                  23,213
  Vehicle leases                                             ‐                96,220                                                                                                41,720                                                                                  43,220
  Communcations                                                                                                                     23,305                                                                                  24,071                                                                                                                       21,082
  Damages                                                                       10,000                                                                                              10,000                                                                                  10,000
  Vehicle R&M                                            2,000                     2,000                     2,000                     2,000                   2,000                   3,000                   3,000
                                                                                                                                                                                                                               3,000                   3,000                   4,000                      4,000                   4,000                   4,000
  Travel/Exp Reports                                     2,000                     2,000                     2,000                     2,000                   2,000                   2,000                   2,000
                                                                                                                                                                                                                               2,000                   2,000                   2,000                      2,000                   2,000                   2,000
  Restructuring Fees                                         ‐                300,000                            ‐                         ‐                   5,000              300,000                55,000
                                                                                                                                                                                                                                   ‐                       ‐                       ‐                          ‐              270,000                30,000
  Ordinary Course Professionals                                                   2,500
                                                                                                                                                                                                                                                                               5,000
  Other                                               10,000                    10,000                    10,000                    10,000                10,000                10,000                10,000                10,000                10,000                10,000                         10,000                10,000                10,000
                                                      56,500                  633,366                   290,317                   202,305                47,000              689,706                90,000              231,071                39,000              423,868                             30,000              514,000                81,082
                   Case 19-10165-BLS   Doc 9   Filed 01/30/19   Page 66 of 78



                                         EXHIBIT B

                                       (DIP Term Sheet)




RLF1 20729415v.1
                  Case 19-10165-BLS           Doc 9     Filed 01/30/19       Page 67 of 78



                        CONSOLIDATED INFRASTRUCTURE GROUP, INC.
                   $3 Million Senior Secured Debtor-in-Possession Term Loan Facility
                                   Summary of Terms and Conditions

THIS SUMMARY OF TERMS AND CONDITIONS (THE “TERM SHEET”) DOES NOT CONSTITUTE
A LEGALLY BINDING OBLIGATION OR COMMITMENT, UNLESS AND UNTIL IT IS FULLY
EXECUTED AND DELIVERED BY ALL PARTIES HERETO AND ALL CONDITIONS PRECEDENT
SET FORTH BELOW HAVE BEEN SATISFIED OR WAIVED.

This terms outlined below in this Term Sheet are the terms and conditions for a senior secured debtor-in-
possession credit facility to be made available to Consolidated Infrastructure Group, Inc. This Term Sheet; a
credit agreement containing substantially the terms and subject to the conditions set forth in the Term Sheet, if
any; the Interim Order (defined herein); and the Final Order (defined herein) shall collectively constitute the
exclusive and definitive documentation and agreement among the parties (the “DIP Financing Documents”).

              __________________________________________________________________

Borrower:               Consolidated Infrastructure Group, Inc. (“CIG” or the “Borrower”), as a debtor and
                        debtor in possession in a proceeding (the “Bankruptcy Case”) under chapter 11 of
                        the United States Bankruptcy Code (the “Bankruptcy Code”) to be filed in the
                        United States Bankruptcy Court for the District of Delaware (the “Bankruptcy
                        Court”). The date of commencement of the Bankruptcy Case will be referred to
                        herein as the “Petition Date.” Upon commencement of the Bankruptcy Case, the
                        Borrower will be referred to as the “Debtor.”


DIP                     Parallel49 Equity U.S. Management (Fund V), Inc., in its capacity as administrative
Administrative          agent and collateral agent (in such capacity, the “DIP Agent”) under the facility
Agent:                  governing the DIP Loans (the “DIP Facility”).


Lenders:                Parallel49 Equity (Fund V), Limited Partnership, a Delaware limited partnership;
                        and Parallel49 Equity (Fund V) BC, Limited Partnership, a British Columbia limited
                        partnership (the “Lenders,” and each a “Lender”).


Backstop Party:         Parallel49 Equity (Fund V), Limited Partnership, a Delaware limited partnership;
                        and Parallel49 Equity (Fund V) BC, Limited Partnership, a British Columbia limited
                        partnership.


DIP Facility:           A maximum amount of $3 million in the aggregate of DIP Loans and other financial
                        accommodations, as follows:

                        A senior secured non-amortizing U.S. dollar denominated term loan facility in an
                        aggregate principal amount of up to of $3 million (the “DIP Facility,” and the loans
                        made thereunder, the “DIP Loans”) consisting of new money commitments. The
                        DIP Loans may be drawn in multiple installments, with up to $1 million of DIP
                        Loans available upon entry of the Interim Order (as defined below) and shall be
                        subject to the Approved Budget (as defined below).




  EAST\164280666.9
                Case 19-10165-BLS          Doc 9      Filed 01/30/19       Page 68 of 78




Availability of      Pursuant to the “Conditions Precedent to the Initial Extension of Credit” set forth
Initial DIP Loans:   below, the Lenders may make loans to the Borrower (the “Initial DIP Loan”) in an
                     aggregate principal amount not to exceed $3 million.


Security and         The obligations of the Borrower under the DIP Facility shall, subject to the Carve-
Priority:            Out (as defined below), at all times pursuant to 364(c)(2) of the Bankruptcy Code,
                     be secured by a perfected first priority security interest and lien on the Collateral of
                     the Debtor including the proceeds of any claims and causes of action under section
                     502(d), 544, 545, 547, 548 and 550 of the Bankruptcy Code (collectively,
                     “Avoidance Actions”) (it being understood that such lien on the proceeds of
                     Avoidance Actions shall attach upon entry of the Final Order).

                     The liens described above shall be effective and perfected upon entry of the Interim
                     Order, unless otherwise set forth above.

                     “Collateral” means all unencumbered assets and property of the Borrower currently
                     owned or hereafter acquired and each of the Loan Parties, as applicable, including,
                     without limitation, inventory, accounts receivable, property, plant, equipment, rights
                     under leases and other contracts, patents, copyrights, trademarks, tradenames and
                     other intellectual property and capital stock of subsidiaries), and the proceeds
                     thereof, subject to exclusions to be agreed that are customary for facilities of this
                     type.


Carve-Out:           The “Carve-Out” is an amount equal to the sum of (i) all fees required to be paid
                     to the clerk of the Bankruptcy Court and to the Office of the United States Trustee
                     under section 1930(a) of title 28 of the United States Code plus interest at the
                     statutory rate (without regard to the notice set forth in (iii) below); (ii) fees and
                     expenses of up to $50,000 incurred by a trustee under section 726(b) of the
                     Bankruptcy Code (without regard to the notice set forth in (iii) below); and (iii)
                     allowed and unpaid claims for unpaid fees, costs and expenses (the “Professional
                     Fees”) incurred by persons or firms retained by the Debtor or the official committee
                     of unsecured creditors appointed in the Bankruptcy Case (the “Creditors’
                     Committee”), if any, whose retention is approved by the Bankruptcy Court pursuant
                     to sections 327, 328 or 363 and 1103 of the Bankruptcy Code, subject to the terms
                     of the Approved Budget, the Interim Order, the Final Order and any other interim
                     or other compensation order entered by the Bankruptcy Court that are incurred (A)
                     at any time before delivery to the Borrower of a Carve-Out Trigger Notice (as
                     defined below), whether allowed by the Bankruptcy Court prior to the delivery of a
                     Carve-Out Trigger Notice, subject to any limits imposed by the Approved Budget,
                     the Interim Order or Final Order; and (B) after the occurrence and during the
                     continuance of an Event of Default and delivery of written notice (the “Carve-Out
                     Trigger Notice”) thereof (which may be by email) to the Debtor, the Debtor’s
                     counsel, the United States Trustee, and lead counsel for the Creditors’ Committee,
                     if any, in an aggregate amount not to exceed $300,000; provided, that nothing herein
                     shall be construed to impair the ability of any party to object to the fees, expenses,
                     reimbursement or compensation described in clauses (i), (ii), (iii)(A) or (iii)(B)
                     above, on any grounds.




                                                     2
 EAST\164280666.9
                 Case 19-10165-BLS        Doc 9      Filed 01/30/19       Page 69 of 78




                     Notwithstanding the foregoing, the Carve-Out shall not include, apply to or be
                     available for any fees or expenses incurred by any party in connection with (a) the
                     investigation, initiation or prosecution of any claims, causes of action, adversary
                     proceedings or other litigation against any of the Lenders; (b) attempts to modify
                     any of the rights granted to the Lenders; (c) attempts to prevent, hinder or otherwise
                     delay any of the Lenders’ assertion, enforcement or realization upon any Collateral
                     in accordance with the DIP Facility Documents; (d) paying any amount on account
                     of any claims arising before the commencement of the Cases unless such payments
                     are approved by an order of the Bankruptcy Court; or (e) after delivery of a Carve-
                     Out Trigger Notice, any success, completion, back-end or similar fees.

                     For the avoidance of doubt and notwithstanding anything to the contrary herein, the
                     Carve-Out shall be senior to all liens and claims securing the DIP Loans, any
                     adequate protection liens, if any, and the superpriority claims, and any and all other
                     liens or claims securing the DIP Facility.


Purpose/Use of       Amounts that may be made available under the DIP Facility shall be used by the
Proceeds:            Borrower to fund costs of administering the Bankruptcy Case and for general
                     working capital, provided that such amounts shall only be funded by the Lenders
                     and allocated and spent by the Borrower in accordance with the Approved Budget.


Approved Budget
                     An initial budget through the period ending April 29, 2019 shall be prepared by the
and Reporting
                     Borrower and approved by the Lenders (once so approved, and subject to any update
Compliance:
                     as may be approved by the Lenders, the “Approved Budget”). The Approved
                     Budget shall be updated by the Borrower from time to time. The Borrower shall be
                     required to comply with such Approved Budget in all material respects for purposes
                     of the DIP Facility, subject to the permitted variance approved by the DIP Lenders
                     in their sole discretion.

                     The Borrower shall provide a budget variance report/reconciliation (the “Budget
                     Variance Report”) by 12:00 p.m. prevailing Central Time on Wednesday of each
                     week for the week most recently ended (i) showing by line item actual cash receipts,
                     disbursements, Company professional fees, capital expenditures and billings for the
                     immediately preceding week, the immediately preceding rolling four week
                     cumulative period on and after the Closing Date, noting therein all variance, on a
                     line-item basis, from amounts set forth for such period in the Approved Budget, and
                     shall include explanations for all material variance for such week, and (ii) certified
                     by a responsible officer of the Borrower.


Interest:            The outstanding DIP Loans and other obligations under the DIP Facility shall bear
                     interest at a fixed rate equivalent to LIBOR plus 9.00% per annum, which fixed rate
                     shall be determined as of the Closing Date.

                     “LIBOR” means the London interbank offered rate, which in no event will be less
                     than 1.50% per annum.




                                                    3
 EAST\164280666.9
                Case 19-10165-BLS            Doc 9      Filed 01/30/19       Page 70 of 78




Default Interest:      Upon the occurrence of and during the continuance of an event of default, the DIP
                       Loans will bear interest at an additional 1.00% per annum.


Mandatory              Mandatory prepayment of the DIP Loans shall be required with (a) 100% of the net
Prepayments:           cash proceeds received for the incurrence of indebtedness not permitted by the
                       express written consent of the DIP Lenders in their sole discretion and (b) 100% of
                       the net cash proceeds from sales, recoveries or other dispositions (including
                       casualty events) of any Collateral (excluding the sale of inventory in the ordinary
                       course of business and subject to other exceptions to be agreed upon).


Optional               The Borrower may, upon at least one (1) business day notice, prepay in full or in
Prepayments            part, without premium or penalty, repay the DIP Loans.


Maturity:              The DIP Facility shall mature upon the “Termination Date,” which, with respect
                       to the DIP Facility, shall be the earliest of (a) the date that is nine months after the
                       Petition Date, (b) 45 days after the entry of the Interim Order if the Final Order has
                       not been entered by the Bankruptcy Court prior to the expiration of such period, (c)
                       the consummation of a sale of substantially all of the assets of the Debtors, (d) the
                       substantial consummation of a plan of reorganization or a plan of liquidation filed
                       in the Bankruptcy Case that is confirmed pursuant to an order entered by the
                       Bankruptcy Court, and (e) the acceleration of the DIP Loans and the termination of
                       the commitment with respect to such DIP Facility in accordance with the DIP Term
                       Sheet.


Conditions             The initial extension of credit (the “Closing”; the date on which the Closing occurs,
Precedent to the       the “Closing Date”) under each of the DIP Facility shall be subject to the
Initial Extension of   satisfaction (or waiver) of the following conditions precedent among others (and
Credit:                the conditions set forth under “Conditions Precedent to Each Loan” below):

                            (i) The Petition Date shall have occurred, and the Borrower shall be a debtor
                                and a debtor-in-possession. The Interim Order and all other “first day
                                orders” shall be in form and substance satisfactory to the Lenders.

                            (ii) Not later than 10 business days following the Petition Date (or such later
                                 date as the Lenders may agree), the Lenders shall have received a signed
                                 copy of an order of the Bankruptcy Court in form and substance
                                 satisfactory to the Lenders (the “Interim Order”), authorizing and
                                 approving the making of the DIP Loans in the amounts consistent with
                                 those set forth in the “DIP Facility” section above, and the granting of the
                                 claims and liens and other liens referred to above under the heading
                                 “Security and Priority”, which Interim Order shall not have been vacated,
                                 reversed, modified, amended or stayed.

                            (iii) No trustee or examiner having expanded powers shall have been appointed
                                  with respect to the Bankruptcy Case.




                                                       4
 EAST\164280666.9
                Case 19-10165-BLS           Doc 9      Filed 01/30/19        Page 71 of 78




Conditions           On the funding date of each DIP Loan after the initial extension of credit, (i)
Precedent to Each    immediately prior to, and after giving effect to, such funding or issuance, there shall
Loan:                exist no default under the Term Sheet; (ii) the representations and warranties of the
                     Loan Parties therein shall be true and correct in all material respects (or in the case
                     of representations and warranties with a “materiality” qualifier, true and correct in
                     all respects) immediately prior to, and after giving effect to, such funding or
                     issuance; (iii) the making of such DIP Loan shall not violate any requirement of
                     law and shall not be enjoined, temporarily, preliminarily or permanently; (iv) the
                     making of such DIP Loan shall not result in the aggregate outstandings under the
                     DIP Facility exceeding the amount authorized by the Interim Order or the Final
                     Order, as applicable; (v) termination statements with respect to the UCC financing
                     statements filed by Citibank, N.A., Fidus Investment Corporation and CIBC Bank
                     USA of shall have been filed with the Delaware Department of State and delivered
                     to the DIP Lenders; and (vi) the Interim Order or Final Order, as the case may be,
                     shall be in full force and effect and shall not have been vacated, reversed, modified,
                     amended or stayed in any respect.


Representation and   The DIP Facility Documents shall contain representations and warranties that are
Warranties:          usual and customary for facilities of this type, subject to the approval of the Lenders
                     in their sole discretion, including, but not limited, to the following: (i) financial
                     condition, (ii) no change, (iii) corporate existence, (iv) compliance with law, (v)
                     power, (vi) authorization, (vii) enforceable obligations, (viii) no legal bar, (ix)
                     litigation, (x) no default, (xi) ownership of property, (xii) liens, (xiii) insurance, (xiv)
                     intellectual property, (xv) taxes, (xvi) federal regulations, (xvii) labor matters, (xviii)
                     ERISA, (xix) Investment Company Act, (xx) other regulations, (xxi) subsidiaries,
                     (xxii) use of proceeds, (xxiii) environmental matters, (xxiv) accuracy of
                     information, etc., (xxv) security documents, (xxvi) senior indebtedness, (xxvii)
                     Regulation H, (xxviii) Corporation status, (xxix) anti-terrorism law, and (xxx)
                     Foreign Corrupt Practices Act.


Case Milestones:     The Term Sheet shall require compliance with the following milestones in
                     accordance with the applicable timing referred to below (or such later dates as
                     approved by the Lenders):

                         (i)     Not later than a date that is 60 days following the Petition Date, the Debtor
                                 shall file with the Bankruptcy Court, a motion to approve bidding
                                 procedures with respect to a sale of all or substantially all of the Debtor’s
                                 assets, which motion shall be reasonably satisfactory to the Lenders.

                         (ii)    Not later than a date that is 90 days following the Petition Date, the
                                 Bankruptcy Court shall enter an order approving the proposed bidding
                                 procedures, which bidding procedures shall be reasonably satisfactory to
                                 the Lenders.

                         (iii)   Not later than a date that is 120 days following the Petition Date, the
                                 Debtor shall consummate the sale of all or substantially all of its assets




                                                      5
 EAST\164280666.9
                Case 19-10165-BLS         Doc 9      Filed 01/30/19        Page 72 of 78




                        (iv)   Not later than a date that is 150 days following the Petition Date, the
                               Debtor shall file with the Bankruptcy Court a plan of reorganization or a
                               plan of liquidation and a disclosure statement, which plan and disclosure
                               statement shall be reasonably satisfactory to the Lenders in their sole
                               discretion.

                        (v)    Not later than a date that is 180 days following the Petition Date, the
                               Bankruptcy Court shall enter an order approving the disclosure statement,
                               which disclosure statement shall be reasonably satisfactory to the Lenders
                               in their sole discretion.

                        (vi)   Not later than a date that is 210 days following the Petition Date, the
                               Bankruptcy Court shall enter an order confirming a plan of reorganization
                               or a plan of liquidation, which plan shall be reasonably satisfactory to the
                               Lenders in their sole discretion.

                        (vii) Not later than a date that is 270 days following the Petition Date, such
                              plan of reorganization or a plan of liquidation, which plan shall be
                              reasonably satisfactory to the Lenders in their sole discretion, shall
                              become effective.


Negative            The DIP Facility Documents shall contain negative covenants usual and customary
Covenants:          for facilities of this type, to be applicable to the Borrower and in each case with
                    customary exceptions, qualifications and baskets to be agreed upon in the DIP
                    Facility Documents, subject to the approval of the Lenders in their sole discretion,
                    which include, but not be limited to, the following: (i) limitations on indebtedness,
                    (ii) limitations on liens, (iii) limitations on fundamental changes, (iv) limitations on
                    dispositions of property, (v) limitations on restricted payments, (vi) limitations on
                    investments, (vii) limitations on prepayments and modifications of certain debt
                    instruments or organization documents, (viii) limitations on transactions with
                    affiliates, (ix) limitations on changes in fiscal periods and accounting changes, (x)
                    limitations on negative pledge clauses, (xi) limitations on clauses restricting
                    subsidiary distributions, (xii) limitations on lines of business, (xiii) limitations on
                    material agreements, (xiv) limitations on capital expenditures, (xv) limitations on
                    sale and leaseback transactions, (xvi) limitations on locations of collateral, and (xvii)
                    certain bankruptcy matters.


Affirmative         The DIP Facility Documents shall contain affirmative covenants usual and
Covenants:          customary for facilities of this type, to be applicable to the Borrower and in each
                    case with customary exceptions, qualifications and baskets to be agreed upon in the
                    DIP Facility Documents, subject to the approval of the Lenders in their sole
                    discretion, which shall include, but not be limited to, the following: (i) financial
                    statements, (ii) certificates; other information, (iii) payment of obligations, (iv)
                    maintenance of existence; compliance, (v) maintenance of property; insurance, (vi)
                    inspection of property; books and records; discussion, (vii) notices, (viii)
                    environmental laws, (ix) additional collateral, etc., (x) security interests; further
                    assurances, (xi) ERISA, (xii) use of proceeds, and (xiii) certain bankruptcy matters.




                                                    6
 EAST\164280666.9
                Case 19-10165-BLS          Doc 9      Filed 01/30/19        Page 73 of 78




Financial            The DIP Facility Documents shall contain financial covenants to be mutually agreed
Covenants:           upon, subject to the approval of the Lenders in their sole discretion.


Events of Default:   The DIP Facility Documents shall contain events of default, and where appropriate,
                     grace periods and exceptions, which events of default (the “Events of Default”)
                     shall include, but not be limited to, the following: (i) failure to pay principal or
                     interest at the Termination Date or as set forth in the DIP Facility Documents; (ii)
                     breaches of representations and warranties; (iii) failure to comply with covenants;
                     (iv) postpetition judgments subject to carve-outs; (v) actual or asserted invalidity or
                     impairment of any DIP Facility Documents (including the failure of any lien to
                     remain perfected); (vi) change of ownership or control; (vii) failure of
                     subordination; (viii) the entry of an order dismissing the Bankruptcy Case or
                     converting the Bankruptcy Case to a case under chapter 7 of the Bankruptcy Code,
                     or the filing by the Borrower of a motion or other pleading seeking entry of such
                     order; (ix) a trustee, responsible officer or an examiner having expanded powers
                     (beyond those set forth under Sections 1106(a)(3) and (4) of the Bankruptcy Code)
                     under Bankruptcy Code section 1104 (other than a fee examiner) is appointed or
                     elected in the Bankruptcy Case, the Borrower applies for, consents to, or acquiesces
                     in, any such appointment, or the Bankruptcy Court shall have entered an order
                     providing for such appointment, in each case without the prior written consent of
                     the Lenders in their sole discretion; (x) the entry of an order staying, reversing,
                     vacating or otherwise modifying the Interim Order or the Final Order, in each case
                     in a manner adverse in any material respect to the Administrative Agent or the
                     Lenders, or the filing by the Borrower of an application, motion or other pleading
                     seeking entry of such an order; (xi) the entry of an order in the Bankruptcy Case
                     granting relief from any stay of proceeding (including, without limitation, the
                     automatic stay) so as to allow a third party to proceed against any material assets of
                     the Borrower in excess of an amount to be mutually agreed; (xii) the entry of a final
                     non-appealable order in the Bankruptcy Case charging any of the Collateral under
                     Section 506(c) of the Bankruptcy Code against the Lenders or the commencement
                     of any other actions by the Borrower (or any direct or indirect parent thereof) that
                     challenges the rights and remedies of the Administrative Agent or the Lenders under
                     the DIP Facility in the Bankruptcy Case or that is inconsistent with the DIP Facility
                     Documents; (xiii) without the consent of the Lenders, the entry of an order in the
                     Bankruptcy Case seeking authority to obtain financing under section 364 of the
                     Bankruptcy Code (other than the DIP Facility), unless such financing would repay
                     in full in cash all obligations under the DIP Facility upon consummation thereof;
                     (xiv) termination or expiration of any exclusivity period for the Borrower to file or
                     solicit acceptances for a plan of reorganization or a plan of liquidation; (xv) the filing
                     or support of any pleading by the Borrower, seeking, or otherwise consenting to,
                     any of the matters set forth in clauses (viii) through (xiv) above; (xvi) the entry of
                     the Final Order shall not have occurred within 45 days after the entry of the Interim
                     Order (or such later date as the Lenders may reasonably agree); (xvi) except with
                     the consent of the Lenders, an order of the Bankruptcy Court granting, other than in
                     respect of the DIP Facility and the Carve-Out, any claim entitled to superpriority
                     administrative expense claim status in the Bankruptcy Case pursuant to section
                     364(c)(1) of the Bankruptcy Code or senior secured status pursuant to section
                     364(c)(2) of the Bankruptcy Code senior to or pari passu with the claims of the
                     Lenders under the DIP Facility; and (xvii) a plan of reorganization or a plan of



                                                     7
 EAST\164280666.9
                Case 19-10165-BLS        Doc 9      Filed 01/30/19       Page 74 of 78




                    liquidation shall be confirmed in the Bankruptcy Case that is not acceptable to the
                    Lenders or any order shall be entered to dismiss the Bankruptcy Case and which
                    order does not provide for termination of the unused commitments under the DIP
                    Facility and payment in full in cash of the Borrower’s obligations under the DIP
                    Facility and that is not otherwise reasonably satisfactory to the Lenders, or the
                    Borrower shall file, propose, support, or fail to contest in good faith the filing or
                    confirmation of such a plan or the entry of such an order.

                    Notwithstanding anything to the contrary contained herein, any Event of Default
                    under the Term Sheet shall be deemed not to be continuing if the events, acts or
                    condition that gave rise to such Event of Default have been remedied or cured
                    (including by payment, notice, taking of action or omitted to take any action) or have
                    ceased to exist.

                    Upon the occurrence of an Event of Default, the Lenders may (x) declare (i) the
                    termination, reduction or restriction of any further commitment to the extent any
                    such commitment remains, (ii) all obligations to be immediately due and payable,
                    without presentment, demand, protest, or other notice of any kind, all of which are
                    expressly waived by the Borrower, and (iii) the termination of the DIP Facility
                    Documents as to any future liability or obligation of the Lenders, but without
                    affecting any of the liens or the obligations under the DIP Facility and (y) upon the
                    giving of 5 calendar days’ notice to the Borrower (the “Remedies Notice Period”),
                    exercise all other rights and remedies provided for in the DIP Facility Documents
                    and applicable law.

                    During the Remedies Notice Period, any party in interest shall be entitled to seek an
                    emergency hearing with the Bankruptcy Court, for the sole purpose of contesting
                    whether an Event of Default has occurred and/or is continuing.


Expenses and        The Borrower shall pay or reimburse the Lenders for all reasonable and documented
Indemnification:    out-of-pocket costs and expenses incurred (including reasonable and documented
                    fees and expenses of DLA Piper LLP (US)) in connection with (i) the preparation,
                    negotiation and execution of the DIP Facility and the DIP Facility Documents; (ii)
                    the syndication and funding of the DIP Loans; (iii) the creation, perfection or
                    protection of the liens under the DIP Facility Documents (including all search, filing
                    and recording fees); and (iv) the on-going administration of the DIP Facility
                    Documents (including the preparation, negotiation and execution of any
                    amendments, consents, waivers, assignments, restatements or supplements thereto)
                    and the Bankruptcy Case.

                    The Borrower shall pay or reimburse the Lenders for all reasonable and documented
                    out-of-pocket costs and expenses incurred (including reasonable and documented
                    fees and expenses of DLA Piper LLP (US)) in connection with (i) the enforcement
                    of the DIP Facility Documents; (ii) any refinancing or restructuring of the DIP
                    Facility in the nature of a “work-out”; and (iii) any legal proceeding relating to or
                    arising out of the DIP Facility or the other transactions contemplated by the DIP
                    Facility Documents, including the Bankruptcy Case.




                                                   8
 EAST\164280666.9
                 Case 19-10165-BLS        Doc 9     Filed 01/30/19       Page 75 of 78




                     The Borrower will indemnify and hold harmless the Lenders and their respective
                     affiliates, officers, directors, employees, agents, advisors, attorneys and
                     representatives from and against all losses, liabilities (including coverage of
                     environmental liabilities), claims, damages or other expenses arising out of or
                     relating to the DIP Facility Documents and Debtor’s use of the financing provided
                     thereunder.

                     The indemnification will survive and continues for the benefit of all such persons or
                     entities.


Counsel to the       DLA Piper LLP (US)
Lenders:


Governing Law        Federal bankruptcy law and the laws of the State of Delaware.
and Submission to
Exclusive
Jurisdiction:




                                                    9
 EAST\164280666.9
Case 19-10165-BLS   Doc 9   Filed 01/30/19   Page 76 of 78
Case 19-10165-BLS   Doc 9   Filed 01/30/19   Page 77 of 78
Case 19-10165-BLS   Doc 9   Filed 01/30/19   Page 78 of 78
